UNITED STATES DISTRICT COURT FOR THE DISTRICT OF SOUTH DAKOTA

UNITED STATES OF AMERICA
and

Ex Rel. C. Dustin Bechtold, M.D.
1210 W. 18" Street
Sioux Falls, SD 57104

and

Ex. Rel. Bryan Wellman, M.D.
1210 W. 18" Street
Sioux Falls, SD 57104

Plaintiffs,

Wilson Asfora, M.D.
1210 W. 18" Street

Sioux Falls, SD 57104

and

Sanford Health
1305 W 18" Street
Sioux Falls, SD'57105-0401

Serve: Kim J. Patrick

1305 W 18" Street
Sioux Falls, SD 57105-0401

and

Case No. 16- UMS

FILED UNDER SEAL
Pursuant to 31 U.S.C. §3730
(False Claims Act)

DO NOT ENTER IN PACER
DO NOT PLACE IN PRESS BOX
Sanford Clinic
1305 W 18" Street
Sioux Falls, SD 57105-0401

Serve: Kim J. Patrick
1305 W 18" Street
Sioux Falls, SD 57105-0401
and

Medical Designs, LLC
6709 S. Minnesota Ave., Ste. 204
Sioux Falls, SD 57108

Serve: Brett A. Lovrien
200 E. 10" Street, Ste. 200
Sioux Falls, SD 57104

Defendants.

 

REDACTEDCOMPLAINT AND DEMAND FOR JURY TRIAL

1. This is a civil action by Relators Dustin Bechtold, M.D. and Bryan Wellman,
M.D., by and through undersigned counsel, who file this False Claims Act (“FCA”) Complaint
on behalf of themselves and the United States of America against Defendants Sanford Health,
Sanford Clinic, Wilson Asfora, M.D. and Medical Designs, LLC for damages and civil
penalties arising out of Defendants’ violations of the Federal False Claims Act, 31 U.S.C.
§§3729-3733 et seq. and the Federal Anti-Kickback Statute related to causing improper
payments from Medicare, Medicaid, and other federally and state-funded government
healthcare programs.

2. This is an action for money damages, including treble damages and civil
penalties, on behalf of the United States of America under the Federal False Claims Act, 31

U.S.C. §§3729-33 (FCA), Anti-Kickback Statute, 42 U.S.C. §1320a-7b, and the Food, Drug
and Cosmetic Act, 21 U.S.C. §§301-397 (“FDCA”) arising from false and/or fraudulent
statements, records, and claims caused to be made by the Defendants for their intentional:

(a) submission and/or causing the submission of false claims for services;

(b) performing unreasonable and medically unnecessary procedures and using devices

in an off-label manner in those surgeries for the benefit of the doctor-manufacturer;

(c) fraudulent and improper billing and coding;

(d) misrepresentations to the FDA and others;

(e) falsification of medical records;

(f) the systematic violation of the Federal Anti-Kickback statute; and

(g) for sustaining a fraudulent course of conduct to obtain improper and unlawful

government reimbursement and payments, all in violation of the FCA.

3, At all times, Defendant Dr. Asfora committed the fraud detailed herein and
Sanford Health and Sanford Clinic (referred to collectively herein as “Sanford”) management
were aware of, permitted, actively encouraged, and financially benefitted from it.

4. Defendants collectively engaged in the fraud detailed herein for their own
personal and financial benefit, and to the risk of patient care.

5. Defendants knew the Federal government would ultimately pay the claims for
Dr. Asfora’s surgeries. Sanford also knew that it was fraudulently certifying compliance with
anti-kickback laws on such government submission as cost reports, as a condition of payment,
and that the kickbacks at issue here would cause the certifications and cost reports to be false.
Therefore, Sanford is also liable under the FCA for submitting or for knowingly causing others
to submit false certifications of compliance with the AKS and for submitting false claims to get

government funds paid or approved by the United States.

3
6. Further, despite knowing that millions of dollars in payments from the Federal
government have been received in violation of the Stark statute's prohibition on receipt of
payment for services rendered despite an improper financial arrangement, Defendants have
failed to refund these payments as required by the Stark statute. Under the False Claims Act,
31 U.S.C. § 3729(a)(1)(G), this constitutes a knowing and improper avoidance of an obligation
to transmit money to the government.

7. Upon information and belief, Sanford has made many millions from the
kickback tainted Asfora devices, his improper PA billing practices and his medically
unnecessary and not indicated surgeries.

8. As a direct result of Defendants’ fraudulent practices as detailed herein, the
Federal Treasury has been damaged in a substantial amount that is yet to be determined, but
currently estimated at many millions of dollars.

9. Before filing suit, Relators and others reported the allegations contained herein
to Sanford management at every level and over a long period of time. Relators have reported
the fraud specifically over the last two years, including to the: President of Sanford Clinic,
President of Sanford Medical Center, Executive Vice President Sanford Clinic, Chief of Staff,
Chief Medical Officer and Chief Compliance Officer.

10. In an attempt to stop the fraud and patient risk and harm through internal means,
Relators also participated in a formal Peer Review process which attempted to investigate and
recommended discipline (termination) of Dr. Asfora to end the fraudulent practices detailed
herein. They have demanded that select, particularly egregious cases of medically unnecessary

and harmful procedures be sent outside for independent peer review.
11. With every report by the Relators, however, Sanford Health ignored the reports,
failed to conduct a thorough investigation to conclusion, failed to discipline Dr. Asfora, failed
to advise the affected patients, and failed to report medically unnecessary procedures, wrongful
coding and overpayment to government payors.

12. In addition, reports and complaints by Relators and others were routinely met
with intimidation and threatened discipline for the person reporting the fraud. Given the
responses to their complaints, culture of tolerance and encouragement of the fraud, and the
abject refusal to stop the fraudulent practices and patient harm, Relators saw no other option
but to report the fraud to the Government as a last resort.

PARTIES AND ENTITIES

13. The United States, through the Department of Health and Human Services
(“HHS”) and, HHS’s Centers for Medicare and Medicaid Services (“CMS”), is the real party-
plaintiff in interest in this action. HHS’s headquarters are located at 200 Independence Avenue
S.W., Washington, D.C., 20201. CMS’s main office is located at 7500 Security Boulevard,
Baltimore, MD 21244. Plaintiff-Relator Dustin Bechtold, M.D. is a resident of South Dakota.
His regular work address is 1210 W. 18" Street, Sioux Falls, SD 57104. Relator Bechtold
received his Doctor of Medicine from the Creighton University School of Medicine in 2003.
He is licensed in South Dakota and Minnesota and is Board Certified by the American Board
of Orthopedic Surgery. He is an orthopedic surgeon specializing in hip and knee replacement
surgery and hip fracture surgery. Following a fellowship in Adult Reconstruction-Lower
Extremity at the Mayo Clinic in Rochester, Minnesota in 2008-2009, Dr. Bechtold joined
Sanford Health in 2009. He serves as the Co-Medical Director of Hip & Knee Replacement

and Hip Fracture Programs at Sanford Hospital.

5
14. Plaintiff-Relator Bryan Wellman, M.D. is also a resident of South Dakota. His
regular work address is 1210 W. 18" Street, Sioux Falls, SD 57104. Relator Wellman received
his Doctor of Medicine from the University of Pennsylvania in 1993. He is licensed in South
Dakota. He was Board Certified in 1994 by the National Board of Medical Examiners and in
2002 by the American Board of Neurological Surgeons. Dr. Wellman is a neurosurgeon. Dr.
Wellman joined Sanford Health in 2006.

15. | Defendant Sanford Health is a South Dakota domestic nonprofit corporation
incorporated in 1997 with a principal place of business in Sioux Falls. Sanford Health is a
privately held company, whose chief benefactor has been Denny Sanford, who gifted $400
million in 2007 to Sanford Health—reported at the time as the largest donation ever to a health
care organization. Sanford Health is a large, integrated health system serving the Dakotas. It
claims to have 43 medical centers, 242 clinics, 22 long-term care facilities, 1400 physicians
and to employ 27,000 within the system. Sanford is run by a 15-member Board of Trustees, on
which CEO Kelby Krabbenhoft also serves. At all times relevant hereto, Sanford Health
employed Dr. Asfora, encouraged his conduct and protected him. Further, Dr. Asfora was
Sanford’s agent and was acting within the scope of his employment,

16. Sanford Clinic is a domestic nonprofit entity organized under the laws of South
Dakota and with a principal place of business in Sioux Falls.

17. Medical Designs, LLC is a domestic LLC organized under the laws of South
Dakota in 1999 and with a principal place of business in Sioux Falls. According to its 2015
state filing, the Managers of Medical Designs, LLC are Wilson Asfora and Rose Asfora. Upon
information and belief, Dr. Asfora has 100%.ownership and control of Medical Designs. The

company designs, manufactures and markets medical devices, currently touting the Asfora

6
Bullet Cage System, the SambaScrew System, the Dakota Knife, the Odontoid Curved Drill
Guide and the Asfora Anterior Cervical Plate System.

18. Dr. Wilson Asfora is a neurosurgeon currently practicing at the Sanford
Neurosurgery and Spine Clinic. Dr. Asfora joined Sanford Health in 2007. Prior to 2007, he
was an independent neurosurgeon who worked at both Sanford Medical Center and Avera
Health. He joined Sanford Clinic after separating from Avera Health in 2006. He is board
certified in South Dakota. He is also the sole owner of Defendant Medical Designs, LLC.

JURISDICTION AND VENUE

19. | This Court has jurisdiction over the subject matter of this action pursuant to 28
U.S.C. §1331 and 31 U.S.C. §3732. 31 U.S.C. §3732 specifically confers jurisdiction on this
Court for actions brought pursuant to 31 U.S.C. §§3729 and 3730.

20. This Court has personal jurisdiction over the Defendants pursuant to 31 U.S.C.
§ 3732(a), because it authorizes nationwide service of process and because the Defendant has
minimum contacts with the United States. Moreover, the Defendants reside in, can each be
found in, and regularly transact business in South Dakota.

FCA SUBJECT MATTER JURISDICTION

21. | Upon information and belief, none of the subject matter or other jurisdictional
bars set forth in the FCA is applicable to this action.

22. Prior to any “public disclosure” (as defined by the FCA) and prior to filing this
action, Relators voluntarily disclosed to the United States Attorney’s Office for the District of
South Dakota on May 2, 2016 and on August 4, 2016 the information on which the allegations

or transactions in this complaint are based.
23. Through their employment at Sanford and work with Dr. Asfora, Relators are an
“original source” of the information on which these allegations are based, within the meaning
of the FCA.

FACTS COMMON TO ALL COUNTS
FDA Regulation of Medical Devices

24. | The FDA is an agency of the United States Government responsible for
protecting the health and safety of the public by assuring, among other things, that medical
devices intended for use in the treatment of humans are safe and effective for their intended
uses and that the labeling of such devices bear true and accurate information.

25. Pursuant to its statutory mandate, the FDA regulates the manufacture, labeling,
and shipment in interstate commerce of medical devices.

26. Under the Federal Food, Drug and Cosmetic Act (Title 21, United States Code,
§§301-397, the “FDCA”), and pursuant to Title 21, United States Code § 321(h), the term
“device” includes “an. .. implant... or other similar or related article. . . which is ...
intended for use in. . . the treatment or prevention of disease of man... or intended to affect the
structure or any function of the body of man. . . which does not achieve its primary intended
purposes through chemical action within or on the body of man and which is not dependent
upon being metabolized for the achievement of its primary intended purposes.”

27. | The FDA is charged with protecting American consumers by enforcing the
FDCA of 1938, the FDA Modernization Act of 1997 and related public health laws. Under the
FDCA, the FDA has the responsibility of ensuring that medical devices are safe and effective
before they can be marketed within the United States. The FDA's authority to regulate medical
devices arises in part from the FDCA, as amended by the Medical Devices Act of 1976 (“the

8
1976 Amendments”). General statutory standards for determining the safety and effectiveness
of devices are set forth in the FDCA, 21 U.S.C. §§360c(a)(2) and (a)(3). These standards are
implemented by regulations set forth at 21 C.F.R. §860.7.

28. Under Federal law, medical devices are classified into Class I, II, and II.
Regulatory control increases from Class I to Class III. The device classification regulation

defines the regulatory requirements for a general device type.

29. | The U.S. FDA classifies medical devices based on the risks associated with a
particular device. Class I devices are deemed to be low risk and are therefore subject to the
least regulatory controls. Class II devices are higher risk devices and require greater regulatory
controls to provide reasonable assurance of the device’s safety and effectiveness. Class III
devices are generally the highest risk devices and are therefore subject to the highest level of
regulatory control. Class III devices must typically be approved by FDA before they are
marketed.

30. Most Class I devices are exempt from Premarket Notification 510(k); most
Class II devices require Premarket Notification 510(k); and most Class III devices require
Premarket Approval.

31. To market a Class II device, manufacturers are typically required to submit a
510(k) Premarket Notification to the FDA, unless the device is determined to be exempt from
the 510(k) requirements.

32. In submitting a 510(k), the manufacturer must demonstrate that the device is at
least as safe and effective (i.e. that the device is “substantially equivalent’) to a legally
marketed device (21 C.F.R. 807.92(a)(3) (“predicate device”)). A legally marketed device, as

described in 21 C.F.R. 807.92(a)(3), is a device that was legally marketed prior to May 28,
9
1976; a device which has been reclassified from Class III to Class II or I by the FDA; or a
device which has already been found substantially equivalent through the 510(k) process.

33. A device is substantially equivalent if, in comparison to a legally marketed
device, it: (1) has the same intended use; and (2) has the same technological characteristics as
the legally marketed device OR has different technological characteristics and the
manufacturer submits information to the FDA which does not raise new questions of safety or
effectiveness and/or demonstrates that the device is as safe and effective as the legally
marketed device.

34. For Class II medical devices requiring Premarket Notification, the manufacturer
may not proceed to market the device in the United States until the manufacturer receives an
order from the FDA declaring a device to be “substantially equivalent” to a predicate device.

35. | Premarket Notifications are governed largely by 21 CFR Part 807 Subpart E. A
510(k) must demonstrate that the device is substantially equivalent to one legally,
commercially distributed in the United States: (1) before May 28, 1976; or (2) to a device that
has been determined by FDA to be substantially equivalent.

36. | Under the CFR, a 510(k) is required when:

a.) Introducing a device into commercial distribution (marketing) for the first
time after May 28, 1976;

b.) A different intended use is proposed for a device which is already in
commercial distribution. 21 CFR 807 specifically requires a 510k
submission for a major change or modification in intended use. Intended
use is indicated by claims made for a device in labeling or
advertising. Most, if not all changes in intended use will require a
§10(k); or

c.) There is a change or modification of a legally marketed device and that
change could significantly affect its safety or effectiveness.

10
21 CFR 807.81. (Emphasis supplied). A few Class II devices are expressly exempt from
Premarket Notification, none of which apply here.

37. Ifthe FDA makes a finding of “substantial equivalence” based on the
manufacturer’s Premarket Notification, the device is then “cleared” for marketing and can be
marketed only for the intended use stated on the label as cleared by the FDA.

38. Ifthe manufacturer intends to market the device for a new or different intended
use from that cleared for the predicate device, a new 510(k) Notification is required to include
supporting information to show that the manufacturer has considered what consequences and
effects the new use might have on the device’s safety and effectiveness.

39. | The manufacturer of a medical device is not permitted to promote its device for
any use other than the intended use on the label as cleared or approved by the FDA.

40. A medical device is “misbranded” if the manufacturer of the device has failed to
provide the FDA with Premarket Notification of a new or non-FDA-sanctioned intended use
ninety days prior to introducing the device into interstate commerce for such use.

41. | The FDCA also contains provisions on misbranding and false or misleading
labeling. According to Section 502, a device is misbranded if: its labeling is false or misleading
in any way; its label does not bear adequate directions for use, including warnings against use
in certain pathological conditions; it is dangerous to health when used in the dosage or manner
or with the frequency or duration prescribed, recommended or suggested in the labeling.

42. A device may be deemed “misbranded” if its label, including all written,
printed, or graphic matter upon any article or any of its containers or wrappers or any other
thing accompanying such article, at any time while a device is held for sale after shipment or
delivery for shipment in interstate commerce, fails to reveal material facts, the consequences

11
that may result from use, or the existence of a difference of opinion about its appropriate use.
See, e.g. 21 U.S.C. §§ 331 (a) and (b), 352(a), (1) and (n); 21 C.F.R. § 201.57. The term
“accompanying” a product, as used in Section 502, has been interpreted by the courts to
include posters, tags, pamphlets, circulars, booklets, brochures, instruction books, etc. and
“most if not all advertising” about the product.

False Claims Act
43. The False Claims Act provides, in pertinent part, that any person who:

(A) knowingly presents, or causes to be presented, a false or fraudulent claim
for payment or approval;

(B) knowingly makes, uses, or causes to be made or used, a false record or
statement material to a false or fraudulent claim;

(C) conspires to commit a violation of subparagraph (A), (B), (D), (E), (F), or

(G);

(G) knowingly makes, uses, or causes to be made or used, a false record or
statement material to an obligation to pay or transmit money or property to the
Government, or knowingly conceals or knowingly and improperly avoids or
decreases an obligation to pay or transmit money or property to the
Government,

is liable to the United States Government for a civil penalty of not less than

$5,000 and not more than $10,000, as adjusted by the Federal Civil Penalties

Inflation Adjustment Act of 1990 (28 U.S.C. 2461 note; Public Law 104-410'),

plus 3 times the amount of damages which the Government sustains because of

the act of that person.
31 U.S.C. § 3729.

44. For purposes of the False Claims Act, the terms “knowing” and “knowingly”
mean that a person, with respect to information; (i) has actual knowledge of the information;
(ii) acts in deliberate ignorance of the truth or falsity of the information; or (iii) acts in reckless

disregard of the truth or falsity of the information; and (B) require no proof of specific intent to

defraud. 31 U.S.C. § 3729(b).

12
45. Pursuant to the Federal Civil Penalties Inflation Adjustment Act of 1990, as
amended by the Debt Collection Improvement Act of 1996, 28 U.S.C. § 2461 (notes), and 64
Fed. Reg. 47099, 47103 (1999), the False Claims Act civil penalties were adjusted to $5,500 to

$11,000 for violations occurring on or after September 29, 1999.

The Medicare Program

46. Medicare is the Federal health insurance program that was created in 1965 when
Title XVII of the Social Security Act was adopted. 42 U.S.C. §§ 1395, et seq. Medicare covers
people of age 65 and older regardless of their income or medical history. Coverage extends to
about 46 million Americans.

47. Medicare is organized into four parts. Part A pays for inpatient hospital stays,
skilled nursing facility stays, home health visits (also under Part B), and hospice care. Part B
covers physician visits, outpatient services, preventive services, and home health visits. Part C,
the Medicare Advantage program, allows beneficiaries to enroll in a private health
organization, such as a health maintenance organization (HMO), and receive all Medicare-
covered benefits. Part D is the voluntary, subsidized outpatient prescription drug benefit.

48. | The Centers for Medicare and Medicaid Services (CMS) administers Medicare.
However, most of the daily administration and operation of the Medicare program is managed
through contracts with private insurance companies that operate as Fiscal Intermediaries. Fiscal
Intermediaries accept and pay reimbursement claims under Medicare Part A and some claims
under Part B. Acceptance and payment of claims under Medicare Part B are completed through
“Medicare Carriers.”

49. CMS uses the FDA categorization of a device as a factor in making Medicare
coverage decisions. 42 C.F.R. §405.201.

13
50. | Medicare may reimburse for Class II devices if they are approved by the FDA
pursuant to the Premarket Notification process.

51. Under Medicare regulations, Medicare will not reimburse providers or
institutions or medical and hospital services that are related to the use of a device that is not
covered because CMS determines the device is not “reasonable” and “necessary” under section
I 862(a)(1)(A) of the Act or because it is excluded from coverage for other reasons. Medical
devices that are not approved for marketing by the FDA are considered investigational by
Medicare and are not considered reasonable and necessary for the diagnosis or treatment of
illness or injury, or to improve functioning of a malformed body member. Program payment,
therefore, may not be made for medical procedures and services performed using devices that
have not been approved for marketing by the FDA. Services that are excluded from coverage
include all services furnished in preparation for the use of a noncovered device, services
furnished contemporaneously with and necessary to the use of a noncovered device, and
services furnished as necessary after-care that are incident to recovery from the use of the
device or from related noncovered services.

52. | Reimbursement decisions are handled locally by CMS contractors. These
contractors make and issue written Local Coverage Determinations, which are published and
with which all Medicare providers under their purview must comply. According to CMS,
“Local coverage determinations (LCDS) are defined in Section 1869(f)(2)(B) of the Social
Security Act (the Act). This section states: “For purposes of this section, the term ‘local
coverage determination’ means a determination by a fiscal intermediary or a carrier under part

A or part B, as applicable, respecting whether or not a particular item or service is covered on

14
an intermediary- or carrier-wide basis under such parts, in accordance with section
1862(a)(1)(A).”
The Anti-Kickback Statute

53. The Anti-kickback Statute (“AKS”) prohibits any person or entity (including
physicians or hospitals) from “knowingly and willfully” soliciting, receiving, offering or
paying “any remuneration, indirectly, overtly or covertly, in cash or in kind” in return for
“referring an individual to a person for the furnishing of any item to or service for which
payment may be made in whole or in part under a federal health care program.” 42 U.S.C.
§1320a-7b(b)(1) & (2). This includes intent to induce referrals or business orders, including the
utilization of medical devices paid as a result of the volume or value of any referrals or
business generated. See 42 C.F.R. §1001.952(f).

54. The definition of “federal health care program” for purposes of the AKS
includes Medicare, Medicaid and Tricare. This provision makes it unlawful for a physician to
make a referral that will lead to a claim being submitted to Medicare for services or products
supplied by an entity (such as a medical device company) with which the physician has a
financial relationship, unless the relationship is not intended to induce referrals and is exempt
under a statutory or regulatory safe harbor.

55. The AKS was passed because of Congressional concerns that payoffs, to those
who can influence health care decisions, will result in goods and services being provided that
are medically unnecessary, or even harmful, to a vulnerable patient population. To protect the
integrity of Federal health care programs from these difficult-to-detect harms, Congress
enacted a prohibition against the offer or payment of kickbacks in any form, regardless of

whether the particular kickback actually gives rise to overutilization or poor quality care.

15
56. The Balanced Budget Act of 1997 amended the Medicare Anti-Kickback Statue
to include administrative civil penalties of $50,000 for each act violating the Anti-Kickback
Statute, as well as an assessment of not more than three times the amount of remuneration
offered, paid, solicited, or received, without regard to whether a portion of that amount was
offered, paid, or received for a lawful purpose. See 42 U.S.C. §1320a-7a(a).

57. Such remunerations are kickbacks when paid to induce or reward physicians’
utilization of medical devices. Kickbacks increase Government-funded health benefit program
expenses by inducing medically unnecessary overutilization of prescription drugs, medical
devices and excessive reimbursements. Kickbacks also reduce a patient’s healthcare choices, as
a physician may use a medical device based on the physician’s own financial interests rather
than according to the patient’s medical needs or safety.

58. | The Medicare Anti-Kickback Statute contains statutory exceptions and certain
regulatory “safe harbors” that exclude certain types of conduct from the reach of the statute.
See 42 U.S.C. §1320a-7b(b)(3). None of the statutory exceptions or regulatory safe harbors

protect Defendant’s conduct in this case.

59. The Patient Protection and Affordable Care Act (“PPACA”), Public Law No.
111-148, Sec. 6402(g), amended the Medicare Anti-Kickback Statute or “Social Security Act,”
42 U.S.C. §1320a-7b(b), to specifically allow violations of its “anti-kickback” provisions to be
enforced under the False Claims Act. PPACA also amended the Social Security Act’s “intent
requirement” to make clear that violations of the Social Security Act’s anti-kickback

provisions, like violations of the False Claims Act, may occur even if an individual does “not

have actual knowledge” or “specific intent to commit a violation.”

16
60. At all times relevant herein, compliance with the Anti-Kickback Statute has
been a condition to participation for a health care provider under Medicare, Medicaid and other
federally and state-funded healthcare programs. Moreover, compliance with the AKS is a
condition of payment for claims made to such programs for reimbursement for services

61. The Anti-Kickback Statute not only prohibits outright bribes, but also prohibits
any payment or other remuneration by a manufacturer to a physician or other person or entity
which has as one of its purposes the inducement of the physician to perform procedures using
the manufacturer's products or to induce the physician to influence or recommend use of the
manufacturer's product.

62. In addition, “the prohibition applies not only to traditional forms of
remuneration, such as cash payments, but also to indirect payments, which could include
investment opportunities, especially when terms of the investment are extremely advantageous
for a physician, or where the physician-investor has a financial interest in generating business
for the company.” Physician Owned Distributorships: An Update on Key Issues and Areas of
Congressional Concern, at p. 4, (May 2016) available at www.finance.senate.gov, citing HHS
OIG, OIG Advisory Op., No. 97-5 (Oct. 6, 1997); HHS OIG, Special Advisory Bulletin:
Contractual Joint Ventures, 68 Fed. Reg. 23,148, 23,150 (Apr. 30, 2003).

63. In addition, certain providers, such as hospitals like Sanford, participating in
Federal healthcare programs must annually certify compliance with the AKS. For hospitals,
this certification is included in the CMS Form 2552 cost report that such providers are required
to submit. Medicare and its designees rely on this certification and the representations made
therein in making payments to providers. The “advisory” language preceding the certification

section reads as follows:

17
MISREPRESENTATION OR FALSIFICATION OF ANY INFORMATION
CONTAINED IN THIS COST REPORT MAY BE PUNISHABLE BY
CRIMINAL, CNIL AND ADMINISTRATIVE ACTION, FINE AND/OR
IMPRISONMENT UNDER FEDERAL LAW. FURTHERMORE, IF
SERVICES IDENTIFIED BY THIS REPORT WERE PROVIDED OR
PROCURED THROUGH THE PAYMENT DIRECILY OR INDIRECILY
OF A KICKBACK OR WERE OTHERWISE ADMINISTRATIVE
ACTION, FINES, RESULT.

(Capitals in original; bold emphasis added). The specific certification language then reads:

CERTIFICATION BY OFFICER OR ADMINISTRATOR OR PROVIDER(S)

I HEREBY CERTIFY that I have read the above statement and that I have

examined the accompanying electronically filed or manually submitted cost

report and the Balance Sheet and Statement of Revenue and Expenses prepared

by [Provider Name(s) and Number(s)] for the cost reporting period beginning

[date] and ending [date] and that to the best of my knowledge and belief it is a

true, correct and complete statement prepared from the books and records of the

provider in accordance with applicable instructions, except as noted I further

certify that I am familiar with the laws and regulations regarding the

provision of health care services and that the services identified in this cost

report were provided in compliance with such laws and regulations.
(Capitals in original; bold emphases added)

64. | Payment to providers under Federal healthcare programs - not just participation
in those programs - is conditioned upon this express certification that the provider has
complied with the AKS. Providers' suppliers are also bound by the rules and regulations
underlying the AKS. See § 1001.952(h)(2).

65. The “safe harbor” provisions of the AKS apply to certain narrow forms of
payment (see 42 U.S.C § 1320a-7b(b)(3)(A) and (b)(3)(E); 42 C.F.R. § 1001.952(h)), but
Relators do not bear the burden of alleging or proving inapplicability of the safe harbor as an

element of the claims pleaded here. Regardless, none of the safe harbor provisions apply to any

of the payments or conduct alleged herein.

18
The Stark Law

66. The Medicare/Medicaid Self-Referral Statute, 42 U.S.C. § 1395nn ef seq.,
known as the “Stark law” after Congressman Pete Stark, prohibits a physician from making a
referral that will lead to a claim being submitted for “designated health services,” the definition
of which encompasses services rendered using equipment manufactured by Medical Designs,
where the referring physician has a nonexempt “financial relationship” with the manufacturer.
42 U.S.C. § 1395nn(a)(1), (h)(6). The Stark law provides that the manufacturer shall not cause
to be presented a Medicare or Medicaid claim for such services.

67. The Stark law also prohibits payment of claims rendered in violation of its
provisions. 42 U.S.C. §1395m(a)()),(g)(1).

Physician Owned Distributorships (PODs)

68. | There has been increased scrutiny in the last few years of Physician Owned
Distributorships (“PODs”). The Senate Finance Committee and the Department of Health and
Human Services (HHS OIG) have both issued reports and alerts warning of the inherent
conflicts presented by these structures.

69. In 2013, the OIG issued a Special Alert in which it called them “inherently
suspect under the anti-kickback statute.” Department of Health and Human Services Office of
Inspector General: Special Fraud Alert: Physician-Owned Entities (March 2013) available at
https://oig.hhs.gov/fraud/docs/alertsandbulletins/2013/POD Special Fraud Alert.pdf

70. The OIG explained that PODs like the one at issue here “raise four major
concerns typically associated with kickbacks” as follows:

... corruption of medical judgment, overutilization, increased costs to the Federal health
care programs and beneficiaries, and unfair competition. This is because the financial
incentives PODs offer to their physician-owners may induce the physicians both to

19
perform more procedures (or more extensive procedures) than are medically necessary
and to use the devices the PODs sell in lieu of other, potentially more clinically
appropriate, devices.

Special Fraud Alert at 2.

71. The spinal devices at issue here — the Bullet Cages and Samba Screws — are
known as physician preference devices since there are other comparable devices on the market
that are similarly indicated and can perform just as well or better than these devices.

72. | PODs dealing in physician preference devices are highly suspect as they are rife

for overutilization. The OIG noted:

We are particularly concerned about the presence of such financial incentives in
the implantable medical device context because such devices typically are
“physician preference items,” meaning that both the choice of brand and the
type of device may be made or strongly influenced by the physician, rather than
being controlled by the hospital or ASC where the procedure is performed

Id.

73. Dr. Asfora is the sole owner of Medical Designs and the only physician
currently routinely using the Bullet Cages. He also substantially changed his utilization of the
Bullet Cages greatly after FDA approval. These facts demonstrate the intent of Defendants to
use Dr. Asfora’s position as a surgeon to overutilize Medical Designs’ devices.

74. The OIG discussed this very situation:

The anti-kickback statute is not a prohibition on the generation of profits;
however, PODs that generate disproportionately high rates of return for
physician-owners may trigger heightened scrutiny. ... Our concerns are
magnified in cases when the physician-owners: (1) are few in number, such that
the volume or value of a particular physician-owner’s recommendations or
referrals closely correlates to that physician-owner’s return on investment, or (2)
alter their medical practice after or shortly before investing in the POD (for
example, by performing more surgeries, or more extensive surgeries, or by
switching to using their PODs’ devices on an exclusive, or nearly exclusive

basis).

20
Special Fraud Alert at 4.

75. It also warned as is highly relevant here, “the risk of fraud and abuse is
particularly high in circumstances when such physicians-owners are the sole (or nearly the
sole) users of the devices sold or manufactured by their PODs.” Jd.

76. In its most recent report, the Senate Finance Committee also focused on PODs,
echoing many of the concerns raised by the OIG and describing the issue as follows:

Surgeons have a unique and powerful role in influencing both patient and
medical practice decisions. When a surgeon recommends surgery, patients are
strongly inclined to follow their doctor’s recommendation. Within the field of
spinal surgery, spinal fusions are among the most serious and costly types of
back surgery, and are typically only recommended for patients with the most
serious back problems. Spinal implants are generally “physician preference,”
meaning hospitals typically purchase the devices recommended by their
surgeons. Spinal surgeons therefore have significant influence over both the
frequency of spinal fusion surgeries and the devices used in those surgeries.

Unchecked, this position of power can give POD spinal surgeons the
opportunity to grant themselves a steady stream of income by increasing
the use of the products supplied by their POD. PODs present an inherent
conflict of interest that can put the physician’s medical judgment at odds
with the patient’s best interests.

Physician Owned Distributorships: An Update on Key Issues and Areas of Congressional
Concern, at p. 1, (May 2016) available at www.finance.senate.gov. (Emphasis added).
77. With the available research and reports, the Senate Finance Committee

enumerated six major concerns with PODs, at least four of which are directly implicated with

Dr. Asfora and Medical Designs herein:

1. “As stated by the HHS OIG in the 2013 SFA, financial transactions involving
PODs may violate the Anti-Kickback Statute, Stark Law, or both.”

2. “POD physicians face an inherent conflict of interest when they have a
financial incentive to perform surgeries. This incentive may compromise a doctor’s
medical judgment and place financial incentives at odds with the best interest of the

patient.”

21
3. Overutilization may occur if physicians perform additional, more complex, or
medically unnecessary surgeries to garner POD financial incentives. Analysis by
the Committee and HHS OIG suggest that POD doctors are, in fact, overutilizing
spinal implant products.” and
4. As a result of potential conflicts of interest and overutilization, PODs
compromise patient safety as patients receive high-risk treatment beyond what
is medically warranted. Any unnecessary medical procedure increases the risk that
the patient may be harmed. ... Our concerns about medically unnecessary services
are especially acute in the case of seniors who, due to their age, are less physically
capable of withstanding the rigors of complex, invasive spine surgery.”
Physician Owned Distributorships: An Update on Key Issues and Areas of Congressional
Concern, at pp. 2-3, (May 2016) available at www.finance.senate.gov. (Emphasis added).

78. As is detailed below, the Government’s concerns materialize with Dr. Asfora.
Dr. Asfora has an inherent conflict of interest as the sole owner of Medical Designs and as the
only spine surgeon in America that uses its (his) medical devices.

79. Further, Dr. Asfora has a personal, financial incentive not only to use Medical
Designs devices on his patients, but to use more than are needed and when not medically
necessary. As a result, the unsuspecting patients, often vulnerable and elderly in Dr. Asfora’s
case, are put at unnecessary risk of complication, unnecessary surgical procedures and are
indeed harmed.

Sanford Health and Sanford Clinic Overview

80. Sanford Clinic is a multi-specialty, outpatient clinic located inside Sanford
Medical Center in Sioux Falls, SD that directly employs Dr. Asfora and the Relators.

81. Sanford Neurosurgery and Spine is part of Sanford Clinic along with Sanford

Orthopedics and Sports Medicine. Sanford Clinic currently employs 3 neurosurgeons and 1

part-time locums physician.

22
82. Approximately 38% of Sanford Clinic’s yearly patients are Medicare

beneficiaries, while the other largest segment are beneficiaries of state-based insurance.
Medical Designs and Dr. Asfora Overview

Previous FCA lawsuit and settlement

83. Dr. Asfora is a physician specializing in neurosurgery. Dr. Asfora joined
Sanford Health in 2007. Prior to 2007, he was an independent neurosurgeon who worked at
both Sanford Medical Center and Avera Health. He joined Sanford Clinic after separating from
Avera Health in 2006.

84. Defendants Dr. Asfora and Sanford are repeat FCA offenders.

85. Dr. Asfora and Sanford Health have been sued under the False Claims Act
before. In 2013, Sanford Health settled a qui tam brought by then Sanford Clinic employee
David DuBay. The limited Compliant alleged that Dr. Asfora was engaged in a kickback
scheme to pay other surgeons for using the Bullet Cage his company, Medical Designs,
manufactured and sold.

86. Sanford settled for $625,000 before litigation and with all defendants denying
liability.

87. | The covered conduct of that settlement only covered kickbacks disguised as
consulting fees to physicians to induce their use of the Bullet Cage from May 2010 through
April 2011 and in violation of the Federal Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b).

88. The covered conduct did not include claims after April 2011, claims involving
medical necessity, upcoding or off-label, and claims involving other Medical Designs devices

like the Samba Screw. The allegations herein are not subsumed by the previous lawsuit or the

23
covered conduct of its limited settlement. This Complaint brings claims and alleges facts
different in time, scope and nature from those in the previous complaint.

89. | Medical Designs and Dr. Asfora have not ceased or even curbed any of their
fraudulent activities since the settlement. Instead, they have expanded their fraudulent conduct
greatly and become more brazen, now risking patient injury on a routine basis for their own
financial gain.

90. Sanford has also not acted in such a way so as to stop, curb, properly supervise
or discipline the Asfora fraud, which has been reported to it by multiple other surgeons,
including the Relators. Instead, Sanford has ultimately purposefully chosen to encourage the

fraud and benefit from it.

The Bullet Cage

91. Dr. Asfora is the creator of the Asfora Bullet Cage, manufactured by Medical
Designs, LLC, of which Dr. Asfora is the 100% owner.

92. | Medical Designs is and has always been a physician owned distributorship
(“POD”).

93. According to its 510(k) #090048, the Bullet Cage is a Class II device intended
to be used in posterior lumbar interbody fusion. It is only indicated for use in “one or two
levels,” in the lumbar spine (from L2 to $1), and is intended to be used in “skeletally mature
patients with degenerative disc disease (DDD),” which “may also have up to Grade I
spondylolisthesis” (the lowest grade).

94. Additionally, the original 510(k) and the 2012 supplement (#K 112648) both

indicate that six months of conservative treatment is indicated before use of the Bullet Cage.

24
“Patients should be skeletally mature and have had at least six (6) months of non-operative

treatment prior to implant.” (#K 112648). (Emphasis added).

95. Critically, Dr. Asfora never told the FDA, but intentionally omitted from all
filings, that the Bullet Cage was intended to be used in more than two levels or in the vertebral
body. The FDA was not aware of these facts and did not issue approval of these as indications.
After initial approval, Dr. Asfora also never applied for a new 510(k) citing these new uses and
requesting these indications.

96. Approved by the FDA in 2009, upon information and belief, the Bullet Cage is
currently only used by Dr. Asfora.

97. Critically, no other physicians at Sanford or outside Sanford have routinely used
the cage for the last few years, particularly as technology has advanced, which, in large part,
has rendered the Bullet Cage obsolete.

98. Currently, Dr. Asfora’s POD (Medical Designs) sells the cages, Dr. Asfora
orders them for his patients and Sanford Health purchases them at a price of between $2,500-
$5,000 per cage. Medicare, Medicaid and South Dakota insurance then reimburse for the
device.

99. There is a clear financial incentive for Dr. Asfora to use his own device on his
patients over those of his competitors, even as other physicians choose not to use this now
outdated technology.

100. There is also a clear financial incentive for Dr. Asfora to use as much of his
device as possible, since he personally stands to gain financially from the sale of each Bullet

Cage and Samba Screw. As such, he makes much more money, personally, by not only using

25
his device over those of a competitor, but also if he implants four cages, for example, than if he
only implants one.

101. Creating a dangerous conflict that risks real patient harm, the more Medical
Designs’ devices he implants, the more money flows directly back to him personally.

102. Recognizing this conflict, any independent review of his records leads to the
inevitable result that his decision to almost always fuse every patient he sees and to always use
his Medical Designs manufactured devices, are decisions based not on the patients’ medical

needs and best interest, but only based on his own financial incentive and that of Sanford.

The Samba Screw System

103. Manufactured by Medical Designs also, Dr. Asfora also developed, uses and
sells a device called the Samba Screw.

104. The Samba Screw is a metallic bone screw that is designed to stabilize the
sacroiliac (SI) joint. It was approved in August 2012 under 510(k) #K121148.

105. Per its 510(k), the Samba Screw is a Class II device classified as “smooth or

threaded metallic bone fixation fastener (21 CFR 888.3040).”

106. Its intended use is “for fixation of sacroiliac joint disruptions” and “this fixation
device is only to be used in skeletally mature patients.” Of note, it is not indicated for generic
SI] joint pain.

107. In 2014, Dr. Asfora approached Dr. Wellman and Dr. Troy Gust (another
Sanford neurosurgeon) and told them that he would soon be selling pedicle screws. He told
them that they could buy into the arrangement and he offered them $500 “under the table” for
each of his pedicle screws they use. This is an offered kickback. Both doctors strongly declined

and reported this incident to multiple Sanford administrators, who took no action.
26
108. Shortly thereafter, Dr. Asfora began a relationship with Orthofix, Inc.
representative Jesse Talcott.

109. According to its website,! Orthofix, Inc. secured an exclusive licensing and
distribution agreement for Dr. Asfora’s Samba-Screw® SI Fixation System in around 2014.

110. However, upon information and belief, Dr. Asfora still owns the device. Dr.
Asfora sells his Samba Screws to Orthofix at a profit. Then, whenever he can use a fixation
device on his own patients, either on or off-label, Dr. Asfora uses the Samba Screw exclusively
for fixation. Asfora places an order through Sanford Health using Orthofix sales representative
Jesse Talcott (who also is believed to be on Medical Designs payroll or otherwise receives
compensation or benefit from this relationship with Dr. Asfora).

111. As such, though using the fagade of a middle-man, Medical Designs is still a
POD selling the Samba Screw, which is used exclusively by Dr. Asfora on his patients and
from which he personally profits.

112. Like with the Bullet Cage, Dr. Asfora is deeply conflicted by this arrangement
as he personally benefits from the use and overuse of the Samba Screw on his patients.

113. Dr. Asfora uses the Samba Screw in his surgeries to the exclusion of equivalent
competitor devices and he does not advise his clients of his inherent conflict. He also uses the
screws when not medically indicated and for uses for which they are not indicated by the FDA,
all without advising his patients and, eventually, to their detriment.

114. Given this relationship, the inherent kickbacks in it and the over-utilization of
the device for medically unnecessary procedures, all procedures using the Samba Screw by Dr.

Asfora are tainted and non-reimbursable.

 

| See http://web.orthofix.com/AboutUs/Pages/Company-History.aspx
27
Specific Allegations
An Environment Fertile for Fraud

115. Sanford created and encourages an environment and a culture fertile for fraud.

116. The covered conduct from the previous qui tam was limited in time through
April 2011.

117. Sanford has taken numerous overt steps encouraging fraud, all to maximize its
reimbursement.

118. Inthe end of the year 2011, Sanford Health switched its physician compensation
system for all physicians. Previously, essentially, physicians were paid the production income
after expenses attributable to them. As of the end of 2011, the physicians began to be
compensated based on RVUs (Relative Value Units), creating a personal and financial
incentive for physicians to maximize reimbursement.

119. Sanford also began aggressively pushing its surgeons to bill for their PAs in
surgery regardless of whether or not they were present and actively assisted.

120. Under the CMS regulations of PAs, “Assistant at surgery services are those
services rendered by physicians or nonphysician practitioners who actively assist the physician
in charge of performing a surgical procedure.” MLN Matters Number: MM6123, “Payment of
Assistant at Surgery Services in a Method II Critical Access Hospital (CAH)” (release date
October 24, 2008) at p.2.

121. “Medicare law at section 1833(a)(1)(O) of the Social Security Act authorizes
payment for services that a PA furnishes as an assistant-at-surgery. Specifically, when a PA
actively assists a physician in performing a surgical procedure and furnishes more than just

ancillary services, the PA’s services are eligible for payment as assistant-at-surgery services.”

28
Medicare Claims Processing Manual, Chapter 12 - Physicians/Nonphysician Practitioners
(Rev. 03-11-16), at Sec. 110.2.

122. The American College of Surgeons has issued policy statements and national
studies in which it stated that PAs are not to operate alone:

“ideally the first assistant at the operating table should be a qualified surgeon or

a resident... it may be necessary to utilize nonphysicians as first assistants.

Surgeon’s Assistants (SAs) or physician’s assistants (PAs) with additional

surgical training should meet national standards and be credentialed by the

appropriate local authority. These individuals are not authorized to operate

independently.”

American College of Surgeons, “Physicians as Assistants at Surgery: 2013 Study,” at II.(G),
available at https://www.facs.org/~/media/files/advocacy/pubs/pas%202013.ashx (last accessed
8/10/16). (Emphasis added).

123. In addition, even if the Dr. Asfora’s PAs were properly “actively assisting” in
surgery by performing wound closure while Dr. Asfora was scrubbing out and no longer
present, and even if they were authorized to perform these tasks in the surgeon’s absence, these
tasks are still not reimbursable by Medicare as they have been expressly excluded.

124. Medicare publishes a list of CPT procedure codes each year for which Medicare
will not reimburse a first assistant at surgery. According to Medicare, the “list consists of
procedures that Medicare has determined required an assistant-at-surgery in fewer than 5% of
the cases nationally. The list applies to all first assistants, PAs, MDs and NPs.” Included in this
list of non-reimbursable CPT codes are the codes for wound closure, including: 12031, 12032,

12034, 12035, 12036, 13100, 13101 and 13160, which, if coded correctly, would be most

typically used for closure after Dr. Asfora’s surgeries.

29
125. Despite all of these polices, regulations and standards, Sanford administration
began to pressure the Sanford Clinic neurosurgeons to have Physician’s Assistants (“PAs”)
close surgeries and bill for their surgical assistance. This pressure from Sanford management
continued for years. At almost every meeting, the managers told the neurosurgeons, including
Relator Dr. Wellman, to bill for PAs to close surgeries. Dr. Gust and Dr. Wellman continually
refused, responding to Sanford administration that it is illegal to bill for a PA unless they were
present during the surgery and were a meaningful part of the surgery and actively assisted.

126. Atthe same time, Relator Dr. Wellman became aware that Dr. Asfora was not
similarly refusing the request, but was indeed billing for his PA when the PA was either not
there in the surgery at all, or when the PA only came in at the very end for closing and at the
time Dr. Asfora is leaving the OR, thus not actively assisting. Relator Dr. Wellman and others
repeatedly raised this concern with administration, to no avail.

127. Later, in or around March 2015, Sanford administration (Joe Adams,
Neurosurgery Clinic Manager) informed the physicians that 5% would be withheld from their
compensation based on “quality measures.” The neurosurgeons were verbally told that they
must begin billing for a PA in each surgery and that 5% of their compensation would be
withheld unless the surgeons billed for a PA whether or not the PA was actually present in the
surgery.

128. Given the unusualness and impropriety of this new policy, Relator Dr. Wellman
and other physicians told Joe Adams that the request and the new PA policy must be put into
writing. They also reiterated their understanding that it is fraudulent for a surgeon to bill for a
PA unless the PA has meaningful participation and actively assists in the surgery. They also

felt it was an unusual demand as it was unnecessary to the practice, did not enhance patient

30
care and appeared to be a purely billing issue. The request was never made in writing and the
5% was not withheld as threatened. However, Dr. Asfora continued throughout this time to bill
for his PAs including when they were never present or were only present for wound closure but
did not actively assist in the surgery.

129. Throughout 2011 and 2012, the medical peer review committee specifically
investigated Dr. Asfora’s cases. Relator Dr. Wellman was one of the long-standing members of
the peer review committee.

130. Because there were so many physician complaints, nursing complaints, and
other complaints to Sanford management about Dr. Asfora being too aggressive in his
surgeries, performing medically unnecessary procedures or levels and performing too many
levels on spinal fusion surgeries, the peer review committee asked Relator Dr. Wellman and
his colleague, Dr. Geoff Haft, to specifically review some of Dr. Asfora’s cases.

131. There had been a recognizable and dramatic change in Dr. Asfora’s practice
since he could use his Bullet Cage. Drs. Wellman and Haft reviewed the cases and determined
that Dr. Asfora was not correctly performing surgeries as he was performing medically
unnecessary procedures and unnecessary multi-level procedures.

132. The other members of the peer review (approximately 15 members) wanted to
send the Dr. Asfora cases out for external peer review after collecting cases for six months.
The then Chief Medical Officer, Dr. Aspaas, took charge of collecting the cases and informed
the committee that he would send them out for outside peer review. At many meetings when
asked for updates, Dr. Aspaas kept saying the cases had been sent out but the process was
simply taking a long time. He said at one point that, “it would take time and we’re doing the

right thing.” No results were ever shown to the committee.

31
133. Relator Dr. Wellman and others (including Dr. Haft and another Sanford
neurosurgeon, Dr. Troy Gust) continued to complain, note and express concern about the spine
fusion cases they were seeing from Dr. Asfora because the physicians share patients through
call and see each other’s patients after surgery. The continued to note to management Dr.
Asfora’s medically unnecessary procedures and levels.

134. Around the same time, Relator Dr. Bechtold spoke with Dr. Aspaas and
repeatedly requested an outside review of Dr. Asfora’s sacroiliac (“SI”) fusion cases.

135. Dr. Bechtold communicated his grave concerns to Dr. Aspaas that Dr. Asfora
should not be doing such a large number of SI fusion surgeries and that he was performing
medically unnecessary surgeries by operating on people with no indication for sacroiliac spine
surgery and/or lumbar surgery. Dr. Bechtold relayed to Dr. Aspaas that he had formed this
opinion after seeing many of Dr. Asfora’s patients who come to him with continuing pain after
undergoing unnecessary Dr. Asfora spine surgery.

136. Dr. Bechtold raised concerns that in his assessment the hip was the issue all
along with many of these patients and the spinal surgery was never indicated or medically
necessary. Alternatively, patients often report that they are being sent for evaluation of their
hip because Dr. Asfora declared to them that their surgeries are “perfect, so it must be your
hip” when in reality the spine and SI surgeries clinically appear to be the source of ongoing
pain. Dr. Bechtold also advised that the SI fusion is not the right course of treatment until
failure of exhaustive non-surgical treatment in the presence of significant, limiting pain and
that, particularly on an elderly patient as are at issue with Dr. Asfora, a more conservative, less

risky, non-surgical treatment is done by almost all surgeons and is the standard, whereas Dr.

32
Asfora performs surgery on nearly every patient with SI joint pain, and implants his own
devices for a profit.

137. After a long time and unrelenting complaints from Dr. Bechtold and, as reported
by administration, similar simultaneous complaints from a physician providing chronic pain
management for many of Dr. Asfora’s patients, Dr. Hansen, Sanford finally sent out a series of
cases for outside review. However, this review appeared to be merely a description of
procedures rather than a judgment of medical necessity or proper implementation. Dr. Bechtold
was given access to the review in a confidential setting, and the comments were very
memorable. These include a number of comments about the unusual use of hardware in a way
not seen by the specialist and many descriptions of hardware positioned in a less than ideal
manner. No findings or recommendations were made despite an unreasonably lengthy review
with no apparent investigation of the clinical background of the individual cases.

138. It started to become clear to Dr. Bechtold at this point that Sanford was not
interested in meaningful review and supervision of these medically unnecessary cases.

139. In 2012, the last of the Sanford physicians stopped routinely using the Bullet
Cage as it was felt to be outdated with new technologies, including an expandable cage. Dr.
Asfora is the only surgeon to routinely continue its use.

140. In or around 2013, Dr. Michael Wilde became Chief Medical Officer. When he
took over, Dr. Wilde met with Drs. Wellman, Haft and Gust separately from their colleague,
Dr. Asfora. Dr. Wilde told each of them that he had all these Dr. Asfora cases that Dr. Aspaas
had collected on unnecessary, multi-level spinal fusion cases. He informed them that the cases

had never been sent out for peer review and could not be sent out now without a formal

complaint.

33
141. Onor about October 24, 2014. Dr. Wellman was on call and reviewed the
images of a Dr. Asfora patient, gj Dr. Wellman noted that Dr. Asfora had performed surgery
on the wrong spinal level, human error that could happen even to the most careful surgeon.
However, Sanford’s and Dr. Asfora’s responses were alarming.

142. Dr. Wellman called Dr. Asfora, who agreed and admitted that the wrong level
had been done. After the call and verbal admission of the mistake, Dr. Wellman was told by
Dr. Asfora that he would notify his patient of the error the next work day.

143. When Dr. Wellman checked the operative note, which was oddly and against
protocol dictated at least a week later, Dr. Asfora had not, in fact, documented the wrong level.

144. Sanford covered for Dr. Asfora.

145. Dr. Wellman spoke with Alison Sably in Risk Management about the case. She
reported back to Dr. Wellman that she had “done an investigation” and found nothing to be
done incorrectly. The extent of her investigation is unknown but Dr. Wellman was not
consulted during the investigation and the patient was never notified of the clear error.

146. On or about April 14, 2015, Dr. Haft brought the patient wrongful level
surgery case to the peer review committee.

147. On or about April 16, 2015, Dr. Wellman wrote a letter to Dr. Wilde, the
Medical Director, withdrawing from the peer review committee review of the Dr. Asfora
patient QM since he had been already involved in its review.

148. A few months after the Qi wrong level case, Dr. Wellman discovered another
wrong-level case performed by Dr. Asfora. Dr. Wellman saw the patient x-ray for patient @qyy
while he was about to review x-rays for his own patient. In @MgMs case, Dr. Asfora had not

seen the patient pre-operatively. Dr. Asfora did the incorrect spinal level on the patient and

34
then also did the correct level after he realized his mistake. Dr. Asfora spoke with Dr. Wellman
afterwards and blamed the nursing staff for the error.

149, Sanford covered for Dr. Asfora again. Someone complained about this incident
to Dr. Haft, who reported this wrong level to peer review as well. Again, no discipline
ultimately followed although both wrong level cases were confirmed by outside review.

150. On or about July 9, 2015, Dr. Wellman met with Joe Adams, his clinical
supervisor. Dr. Wellman relayed that he was concerned that Dr. Asfora was conflicted and
personally profiting from implanting plates and screws through his POD and that last year Dr.
Asfora had asked Relator and Dr. Gust to join his POD and to pay them for using his screw.
Though they strongly declined, the offer was alarming in itself.

151. Dr. Wellman also reported to Joe Adams that the process by which Dr. Asfora
gets his plates and screws has changed in that his sales representative, Jesse, now sells to
Sanford and Dr. Asfora still gets a cut (outside of Medical Designs) through some sort of loose
or shadow POD. Dr. Wellman expressed his opinion to Joe Adams that this process was
possibly illegal and against Sanford policy.

152. Joe Adams stated that he would discuss these concerns and allegations with his
superiors and would follow up.

153. On or about July 14, 2015, in a meeting with Joe Adams, Andy Munce and
COO of Clinic Brad Schipper, Drs. Wellman and Gust discussed Dr. Asfora again. During the
discussion, both doctors raised concerns that Dr. Asfora is getting paid for implants and is
conflicted. The doctors said that, particularly in light of the earlier OIG investigation and
settlement, these Dr. Asfora issues need to be addressed and corrected immediately.

Administrative representatives said they would address these concerns and report back.

35
154. On or about August 5, 2015, Drs. Wellman and Gust met with Compliance
Officer, Lois Marshall, at the request of doctors who wanted a follow up on their reported
concerns regarding Dr. Asfora, including his new shadow POD relationship with sales
representative Jesse Talcott. The doctors again reported that Dr. Asfora is conflicted and is
personally profiting from implants sold by Jesse to Sanford. The reported concerns at this
meeting included: that Dr. Asfora devices get sold through Jesse as a middleman; that the
pattern of Dr. Asfora’s surgeries has changed, with a sharp increase in aggressive, medically
unnecessary surgeries and unnecessary multiple levels; and how Dr. Asfora had approached the
doctors with an offer to pay them kickbacks for use of his pedicle screws after Sanford and
Asfora had settled a similar kickback lawsuit less than just two years before.

155. Lois Marshall promised to review the Asfora/Jesse relationship. Ms. Marshall
left the meeting stating she would look into the Jesse link and also stated that she would fire
Dr. Asfora if she could.

156. Onor about August 17, 2015, in the Sanford surgeon’s lounge, Dr. Asfora
approached Dr. Wellman. Dr. Asfora stated that he met with administration the previous week.
He also explained his kickback scheme as follows: (a) Medical Designs bought bulk pedicle
screws and is the sole distributor of those screws; (b) Dr. Asfora then sold the screws to Jesse
Talcott; and (c) Jesse Talcott works for both Orthofix (which bought his Samba Screw) and for
Medical Designs who sells them to Sanford when Dr. Asfora uses them in surgery.

157. On or about September 23, 2015, Drs. Wellman and Gust met with Compliance
Officer, Lois Marshall and Andy Munce. Ms. Marshall stated that her investigation revealed
Dr. Asfora bought bulk screws and sold them to Jesse and that Jesse now sells them. Lois
reported that they did not find anything wrong with the arrangement as Dr. Asfora stated he did

36
not profit from it. BW and TG asked if she had done any investigation beyond simply speaking
to Dr. Asfora. She admitted that she did not. The doctors expressed concerns that Dr. Asfora’s
denial made no sense because if he was not profiting he would not have asked the doctors to
join his arrangement and he would pay them to do so. The doctors also reported that they knew
Dr. Asfora was routinely billing for his PA in surgery when they were not present in the OR
and that Rick Schaefer, a MD rep, had admitted that he was told to document PA assist in the
OR report when they were not there. Lois Marshall dismissed their concerns and the doctors
expressed frustration and disagreement with this conclusion.

158. On or about September 24, 2015, Drs. Wellman, Gust and Haft met with Dr.
Wilde to again discuss Dr. Asfora and Dr. Wilde’s plans to correct the numerous issues. The
doctors provided a laundry list of concerns regarding Dr. Asfora, including but not limited to,
medically unnecessary surgeries, off-label and medically non-indicated surgeries, deep conflict
making and personally benefitting from his Bullet Cage and Samba Screws, cover ups of
wrong site surgeries and fabricating the medical records, and fraudulent billing for his PAs in
surgery.

159. Dr. Wilde stated at this meeting that he thought Dr. Asfora would get fired.
However, he also discussed how difficult it might be to terminate him. First, he warned that
CEO “Kelby hates firing doctors — hates it,” so the CEO was an initial obstacle according to
Dr. Wilde. Second, Dr. Wilde stated to the group, “from what I’ve heard from Farritor and Ken
Aspaas, is that Asfora was right in the crosshairs, they were going to pull the trigger [to fire
him], and Kelby said no,” Dr. Wilde in this meeting called this a “get out of jail free card” for
Dr. Asfora. Dr. Wilde stated at this meeting that he was trying to get Dr. Asfora terminated or

to leave, but noted how difficult it would be to achieve.

37
160. At yet another meeting on or about October 6, 2015, Drs. Wellman, Haft and
Gust met with Paul Hanson (Executive Vice President Sanford, Sioux Falls) and Brad Schipper
(Chief Operating Officer Sanford, Sioux Falls). They again raised concerns regarding Dr.
Asfora, including the Jesse Talcott relationship and the PA billing issues. There was no
response from administration at this meeting.

161. Onor about October 13, 2015, Drs. Gust and Wellman were called into a
meeting late in the afternoon. On the way to this meeting, Dr. Wellman and Dr. Gust ran into
Dr. Asfora in the hallway. Dr. Asfora stated that he had just been fired and that he was very
upset. He also stated that he had “dirt and skeletons” on Sanford and he would be hired back or
else he would use what he had against Sanford. He also asked Drs. Wellman and Gust to leave
Sanford with him. They declined.

162. Immediately after this run-in with Dr. Asfora, Drs. Wellman, Gust and Haft and
Dr. Bhardwaj (pediatric neurosurgeon) met with Dan Blue (Executive Vice President of
Sanford Clinic), Dr. Farritor, and Brad Schipper. Dan Blue told the assembled group that Dr.
Asfora was fired with a 3-month transition plan to private practice, if he chose to stay in town.
Patient transfer issues were discussed. It was stated that Dr. Asfora would be allowed to keep
hospital privileges, but that the two open peer review investigations regarding his medical staff
privileges might result in the termination of those privileges. Dr. Wellman expressed concern
that Dr. Asfora would not actually be asked to leave but would be reinstated. Dr. Wellman was
told by Dr. Blue that this would not happen. The administration present at this meeting seemed
to be happy with the firing as long overdue.

163. Onor about October 20, 2015, Drs. Wellman and Gust met at noon with Brad
Schipper, Andy Munce, and Joe Adams. Dr. Asfora’s transition plan for call and practice was

38
again discussed. Dr. Wellman again stressed that Dr. Asfora has significant financial incentive
to stay at Sanford because Dr. Asfora has stated that he makes $3.5 million a year off his
various implants. Dr. Wellman was again reassured that Dr. Asfora would not be retained.
Brad Schipper made a point of stating that he was doing the right thing despite Dr. Asfora’s
vast financial contribution to Sanford. He promised his personal commitment to seeing this
through to completion.

164. Less than one week after this guarantee, on or about October 26, 2015, Dr.
Wellman received call from Dr. Asfora stating that he was being reinstated. Dr. Asfora claimed
that he had personally spoken to Kelby Krabbenoff (CEO) and to massive and very influential
Sanford donor, Denny Sanford, and that they helped him get reinstated.

165. On or about October 28, 2015, Dr. Wellman spoke on the phone with Andy
Munce. Andy Munce confirmed for Dr. Wellman that Dr. Asfora had indeed been reinstated.
Dr. Wellman expressed shock and displeasure. Dr. Wellman stated to Munce that he was not
comfortable with Dr. Asfora as his partner based upon his fraud and the risk to their patients.
Dr. Wellman repeated this to Joe Adams in a separate conversation.

166. Dr. Bechtold was in the surgical lounge immediately after Dr. Asfora’s
reinstatement. He was told by Dr. Asfora that he cannot be fired because Kelby, Nate White
(Chief Operating Officer Sanford Health) and Matt Hocks (Vice President Sanford Clinic)
know what a great surgeon he is and how much he contributes to Sanford. He declared that the
other administrators involved in his firing don’t know what they are talking about. Dr.
Bechtold interpreted this as a statement from Dr. Asfora that he is untouchable.

167. Onor about October 29, 2015, Dr. Wellman met with Dr. Farritor, Lois
Marshall, Andy Munce and Dr. Haft. At some point during this meeting, Ms. Marshall from

39
Compliance discussed that she had not found any concerns regarding the POD issue raised by
Drs. Gust, Wellman and Haft separately. Dr. Wellman questioned the methodology of the
investigation which only involved speaking with Jesse Talcott and Dr. Asfora and no other
witnesses and which reviewed no documents.

168. In this meeting, Drs. Haft and Wellman also reiterated their belief that Dr.
Asfora’s ownership of Medical Designs had created a serious conflict and that conflict was
influencing him to perform unnecessary, multi-level cases and unusual off label use of the
Bullet Cage all so he could personally, financially benefit.

169. Also in this meeting, Drs. Wellman and Haft expressly asked Sanford to stop
purchasing implants from Medical Designs to prevent this overutilization, the kickbacks, the
unnecessary surgeries and the off label use. Dr. Farritor then disclosed that upper management
had decided to reinstate Dr. Asfora with a new contract that ties him to maintaining his hospital
privileges. Dr. Farritor said “one more mistake” and he will be fired. Drs. Haft and Wellman
expressed disagreement and strongly advocated for reconsideration of this decision. The
meeting ended without resolution.

170. Drs. Gust and Wellman submitted a letter dated November 4, 2015, filing a
formal complaint against Dr. Asfora. This letter was sent to Dr. Dan Blue, Dr. Mike Wilde,
Mike Farritor and Paul Hansen.

171. After submission of the formal complaint against Dr. Asfora, Drs. Gust,
Wellman and Haft were informed by Dr. Wilde that they could no longer participate in the peer
review process due to their conflict with Dr. Asfora. Instead, they are told to bring all cases for

peer review to him and he would get outside counsel if needed.

40
172. Also in November 2015, Dr. Wellman called Dr. Quiton Durword (of the Center
for Neurosurgery and Orthopedics, or CNOS) for some general advice on these issues. Dr.
Durword encouraged Dr. Wellman to continue his course of action reporting these acts. In that
call, Dr. Durword told Dr. Wellman that he had been approached by Dr. Asfora, who
personally offered him $2,000 per cage as a kickback for Dr. Durword to use the Bullet Cage
in his patients. Dr. Durword reported to Dr. Wellman that he was upset by the offer, that he
strongly rejected the offer, and that Dr. Durword told Dr. Asfora not to ever approach him
again.

173. . On or about November 6, 2015, Drs. Wellman, Gust and Haft met with Dr.
Brian Aamlid, Dr. Farritor, Paul Hanson, Brad Schipper and Andy Munce. Dr. Haft led the
discussion of the doctors’ concerns with Dr. Asfora, including: his over usage and misusage of
the medical devices he owns and manufacturers, the unnecessary surgeries and the off label
and improper use of the pedicle screws.

174. Administration did not respond. It continued to employ, protect and benefit
from Dr. Asfora’s fraud.

175. Onor about November 9, 2015, Dr. Haft sent a letter to Dr. Dan Blue, Dr. Mike
Wilde, Dr. Farritor and Paul Hansen filing a formal complaint against Dr. Asfora.

176. Onor about November 18, 2015, Sanford sent response letters to Drs. Gust and
Wellman and separately to Dr. Haft. In that letter, Sanford formally recognized Dr. Gust’s and
Dr. Wellman’s complaint letters and stated that, “Sanford's compliance department has
investigated the information you provided and the results and/or status of such investigation

were recently communicated to you.”

4]
177. Onor about December 18, 2015, Dr. Wellman telephoned Dr. Wilde regarding
a specific patient date of surgery @gggy 15) where the surgery was medically unnecessary
and improper. Dr. Asfora had performed a PLIF in the thoracic spine, which is medically
unnecessary, not indicated and very dangerous. The patient developed paralysis. There was no
medical reason or necessity whatsoever to perform this procedure other than to insert a Bullet
Cage. The patient did not need a cage nor this highly dangerous procedure.

178. Dr. Wellman asked Dr. Wilde to have patient@™}’s case independently
reviewed. It was not. Dr. Wilde went to Dr. Asfora and told him that Dr. Wellman had
complained to Dr. Wilde about Dr. Asfora’s thoracic PLIF. Dr. Asfora then confronted Dr.
Wellman about the complaint and appeared angry at Dr. Wellman.

179. During the confrontation, Dr. Asfora relayed to Dr. Wellman that he had been
told by Dr. Wilde that it’s “all ok.” Sanford continued to employ, protect and benefit from Dr.
Asfora’s fraud.

180. On or about February 9, 2016, Dr. Wellman had a discussion with Mike
Boose, a representative out of Dakota Dunes. Mr. Boose reported in this conversation that Dr.
Asfora had recently interacted with a neurosurgeon at Dakota Dunes who had tried the Samba
Screw, which Dr. Asfora had sold to Orthofix. Dr. Asfora asked the neurosurgeon to purchase
the Samba Screw directly through him and not through Orthofix, solidifying Dr. Wellman’s
understanding that Dr. Asfora did continue to personally financially benefit from and control
the sale of the Samba Screw.

181. On or about February 25, 2016, Drs. Gust, Haft and Wellman continued to
review complications from Dr. Asfora surgeries in their practices and bring them to Dr. Wilde.
Examples of unnecessary surgeries reported to Dr. Wilde in this time period include: (a) four

42
corpectomy cases in which Dr. Asfora inserted a Bullet Cage or Samba Screw into the
vertebral body, a procedure which is unheard of, far outside the standard of care, medically
unnecessary, dangerous and off-label; (b) a medically unnecessary and off label multi-level
cervical cage that fell apart; and (c) another medically unnecessary and off label multi-level
surgery that Dr. Haft had to fix. The doctors presented recent, actual cases of medically
unnecessary surgery for financial gain because of Dr. Asfora’s inherent conflict of interest.

182. There was no response from administration. It continued to employ, protect and
benefit from Dr. Asfora’s fraud.

183. On or about February 26, 2016, Dr. Wellman spoke to Rick Schaefer (medical
rep) who stated that Dr. Asfora routinely bills his PA’s assist in surgery when they do not assist
or are not even present. Mr. Schaefer was reporting to Dr. Wellman what he personally
observed in the OR when he worked with Dr. Asfora. He asked Dr. Wellman how Dr. Asfora
could still be practicing in light of his brazen improper practices.

184. Onor about March 4, 2016, Drs, Wellman, Gust and Haft received text
messages from the new Chief of Staff, Dr. Laurie Landeen. She said that Dr. John Lee had
talked to her about Dr. Asfora and all the complications after his surgeries, the overuse of
implants and the improper use of cages. Dr. John Lee sits on Sanford’s Board of Governors.
Dr. Wellman advised Dr. Landeen that all of these issues had been discussed at length and in
detail with Dr. Farritor, Lois Marshall, Dr. Wilde, Dr. Blue, and many others. She said she was
unaware of these issues and would investigate. Drs. Gust and Haft confirmed the issues in a

separate discussion with Dr. Landeen.

43
185. On March 7, 2016, Dr. Landeen confirmed that the outside review promised by
Dr. Apaas had never occurred. Dr. Landeen instructed the doctors, including Relator Dr.
Wellman, to bring Dr. Asfora complications and improper cases directly to her.

186. Dr. Landeen called Dr. Wellman, Dr. Haft and Dr. Gust and asked them to pull
examples of Dr. Asfora’s aggressive, medically unnecessary cases and multiple level surgeries.
She said that she also wanted the names of the patients with aggressive cases that had been sent
to Dr. Wilde. Dr. Wellman relayed to Dr. Landeen that he had already sent these examples to
Dr. Wilde and he said they were sent to outside review. Dr. Wellman nevertheless verbally
discussed the case examples with Dr. Landeen from memory. Dr. Landeen appeared upset and
said she would go directly to CEO Kelby with this information herself.

187. Shortly after this exchange of information and her assurance that she would go
directly to the CEO, all texts from Dr. Landeen suddenly stopped.

188. There was no further response or explanation of change of course from
administration. Sanford continued to employ, protect and benefit from Dr. Asfora’s fraud.
Unlawful Kickbacks

189. Dr. Asfora is the 100% owner of Medical Designs, LLC, which distributes the
Bullet Cage that Dr. Asfora uses (usually off-label) in almost all of his patients.

190. An entity like Medical Designs is a POD. As the Office of Inspector General
has warned, “given the strong potential for improper inducements between and among the
physician investors, the entities, device vendors, and device purchasers, we believe these
ventures should be closely scrutinized under the fraud and abuse laws.” Letter from Vicki

Robinson, Chief, Industry Guidance Branch, Department of Health and Human Services, OIG,

44
Response to Request for Guidance Regarding Certain Physician Investments in the Medical
Device Industries (Oct. 6, 2006).

191. Dr. Asfora’s POD violates the Anti-Kickback statute as it is 100% owned by Dr.
Asfora and since he is the sole user of the Bullet Cage and he uses it exclusively for his
surgeries. Every time he uses the Bullet Cage for his patients it is a self-referral.

192. Dr. Asfora is personally financially incentivized to not only use his cages over
the competition, but, he is also personally financially incentivized to use his cages as much as
possible and to overutilize them. This inherent conflict has led him to perform unnecessary
surgeries, to perform multiple level fusions, to use his devices off-label, and to implant his
devices in cases where they are not medically necessary.

193. The clear kickbacks here taint every procedure in which the Bullet Cages have
been used. Dr. Asfora does not notify his patients of the relationship he has with Medical
Designs or otherwise advise them of his 100% ownership in the cage distributor. He also
qualifies for no statutory safe harbor.

194. Sanford Health is knowingly complicit in this arrangement. It has been advised
of this relationship and the kickback implications on multiple occasions, including by Relator
Dr. Wellman as detailed herein. Sanford has also been notified of the numerous medically
unnecessary, multi-level cases performed using Dr. Asfora’s own cages which are a result of
his inherent conflict.

195. Despite having this knowledge, Sanford Health has not disciplined, but has
protected and enabled, Dr. Asfora from inquiry, shielded him from discovery by patients and
ignored and intimated anyone who reported or spoke out internally about this relationship and

its consequences.

45
Specific medically unnecessary procedures, kickbacks and off-label use
SI fusion indications and coverage determinations.
196. The Samba Screw is designated as a Class II device, “smooth or threaded
metallic bone fixation fastener (21 CFR 888.3040)” per its 510(K).
197. Per that CFR definition, the device “may be used for fixation of bone fractures,
for bone reconstructions, as a guide pin for insertion of other implants, or it may be implanted
through the skin so that a pulling force (traction) may be applied to the skeletal system.” 21
CFR 888.3040(a).
198. It is meant for fractures, reconstructions or to assist traction. Nowhere in the
CFR or in Samba Screw’s 510(K), is there any indication to use the Samba Screw for fusion or
that it is indicated to treat generic sacroiliac joint pain.
199. The local CMS contractor, Wisconsin Physicians Service Insurance Corporation
(05901 - MAC - Part A), describes the SI joints as follows in its Local Coverage
Determination:
The sacroiliac (SI) joints are formed by the connection of the sacrum and the
right and left iliac bones. The sacrum is the triangular-shaped bone in the lower
portion of the spine, below the lumbar spine. While most of the bones
(vertebrae) of the spine are mobile, the sacrum is made up of five vertebrae that
are fused together and do not move. The iliac bones are the two large bones that
make up the pelvis. As a result, the SI joints connect the spine to the pelvis. The
sacrum and the iliac bones (ileum) are held together by a collection of strong
ligaments. There is relatively little motion at the SI joints. There are normally
less than 4 degrees of rotation and 2 mm of translation at these joints.

Local Coverage Determination (LCD): “Percutaneous minimally invasive fusion/stabilization

of the SACROILIAC joint for the treatment of back pain” (L36000) (Rev. 2/16).

200. The local CMS contractor covering South Dakota, has issued a Local Coverage

Determination regarding SI fusions titled, “Local Coverage Determination (LCD):

46
Percutaneous minimally invasive fusion/stabilization of the SACROILIAC joint for the
treatment of back pain (L36000).” It provides the indications for when SI joint fusion is
considered medically necessary and reimbursable by CMS:

Indications

Percutaneous minimally invasive fusion/stabilization of the sacroiliac joint for
the treatment of back pain is indicated for the treatment of SIJ pain for patients
with low back/buttock pain who meet all of the following criteria:

a) Have undergone and failed a minimum six months of intensive non-
operative treatment that must include medication optimization, activity
modification, and active physical therapy;

b) Patient’s report of non-radiating, unilateral pain that is caudal to the lumbar
spine (LS vertebrae), localized over the posterior SIJ, and consistent with SIJ

pain;

c) Localized tenderness with palpation of the posterior SJJ in the absence of
tenderness of similar severity elsewhere (e.g. greater trochanter, lumbar spine,
coccyx) and other obvious sources for their pain do not exist;

d) Positive response to the thigh thrust test OR compression test AND 2 of the
following additional provocative tests: Gaenslen’s test, distraction test,
Patrick’s sign;

e) Absence of generalized pain behavior (e.g. somatoform disorder) or
generalized pain disorders (e.g. fibromyalgia);

f) Diagnostic imaging studies that include ALL of the following:

1. Imaging (plain radiographs and a CT or MRI) of the SI joint that
excludes the presence of destructive lesions (e.g. tumor,
infection) or inflammatory arthropathy that would not be
properly addressed by percutaneous SIJ fusion;

2. Imaging of the ipsilateral hip (plain radiographs) to rule out
osteoarthritis;

3. Imaging of the lumbar spine (CT or MRI) to rule out neural
compression or other degenerative condition that can be causing
low back or buttock pain;

g) At least 75 percent reduction of pain for the expected duration of the

47
anesthetic used following an image-guided, contrast-enhanced SIJ injection on
two separate occasions

LCD L36000 (Rev. 02/01/2016) (emphasis supplied).

201.

Additionally, the North American Spine Society (‘NASS”) published relevant

national guidelines dated 6/9/15. Similar to the CMS indications, NASS advises that sacroiliac

joint fusion is indicated for the treatment of SI joint pain for patients with low back or buttock

pain who meet all of the following criteria:

I.

Have undergone and failed a minimum of 6 months of intensive nonoperative
treatment that must include medication optimization, activity modification
Sacroiliac Joint Fusion Sep 15 7 bracing and active therapeutic exercise targeted at
the lumbar spine, pelvis, SIJ, and hip, including a home exercise program;

Patient’s report of typically unilateral pain that is caudal to the lumbar spine (L5
vertebrae) localized to the posterior SIJ and consistent with SIJ pain;

A thorough physical exam demonstrating local tenderness with palpitation over the
sacral sulcus (i.e., Fortin’s point at the insertion of the long dorsal ligament inferior
to the posterior superior iliac spine or PSIS) in the absense of tenderness of
similar severity elsewhere in the body (i.e., greater trochanter, lumbar spine,
coccyx) and other obvious sources for their pain do not exist;

Positive response to a cluster of 3 provocative tests (eg., Thigh thrust test,
compression test, Gaenslen’s test, distraction test, Patrick’s test, posterior
provocation test). Note that the thrust test is not recommended in pregnant patients
or those with connective tissue disorders;

Absense of generalized pain behavior (eg., somatoform disorders) or generalized
pain disorders (eg., fibromyalgia);

Diagnostic imaging studies that include all of the following: a. Imaging (Plain x-
rays or CT or MRI) that excludes the presence of destructive lesions (eg., tumor,
infection) or inflammatory arthropathy that would not be properly addressed by
percutaneous SIJ fusion; b. Imaging of pelvis (AP plain radiograph) to rule out
neural compression or other degenerative condition that can be causing low back or
buttock pain; c. Imaging of the SI joint that indicates evidence of injury and/or

degeneration.

At least 75% reduction of pain for the expected duration of the anesthetic used
following an image-guided, contrast-enhanced intra-articular SIJ injection on two

separate occasions;
48
8. A trial of at least on intra-articular SIJ injection (i.e., Cortisone injection).
(emphasis supplied).

202. NASS also notes that sacroiliac joint fusion is not indicated in “any case that
does not fulfill all of the above criteria.”

Medically unnecessary and not indicated SI fusion cases

203. Dr. Asfora markets and uses his Samba Screws in conjunction with his Bullet
Cages. He recognizes that unnecessary lumbar fusion will usually cause SI joint pain. Dr.
Asfora’s typical fraudulent scheme is that he intentionally performs medically unnecessary
lumbar fusions in order to use his Bullet Cages and then performs a second medically
unnecessary SI fusion using his Samba Screws off-label and not as indicated to address the
associated SI joint pain that results from his first unnecessary surgery.

204. Most times, it is only after multiple unnecessary surgeries that these patients are
finally referred to Relator Dr. Bechtold.

205. This scheme was verbally confirmed by Dr. Asfora himself. Dr. Bechtold
overheard a conversation in the surgical lounge between Dr. Asfora and his surgical
representative, Jesse Talcott. They were discussing how they might market the Samba Screw to
surgeons across the country and across the world. The question of indications for surgery was
asked and Dr. Asfora answered with great enthusiasm the very high percentage of patients
having had lumbar fusions that are known to develop SI joint pain. He noted that they will
have pain when pressed upon at the SI joint and they have pain when they sit down in the

office. That generic hip pain is his stated surgical indication for Samba Screw use, as instructed

49
to his sales representative and in distinct conflict with the actual indications for the procedure
as listed above.

206. As ahip specialist, Dr. Bechtold has had numerous occasions to see patients that
have had SI fusions or lumbar surgery by Dr. Asfora only to have continued complaints of pain
that prompt an evaluation for hip pathology as the source of ongoing pain. Most often, the
patients will report to Dr. Bechtold that the pain could not be a result of Dr. Asfora’s surgery
because Dr. Asfora had assured the patients that their “surgery was perfect, so it must be your
hip.”

207. Dr. Bechtold’s experience has been that the vast majority of these patients with
SI fusions continue to complain of pain in the SI joint. The same is often true of those that have
had lumbar fusions. Some are found to have hip pathology producing symptoms that they
indicate were the same symptoms that caused their spine or SI interventions, only to later be
alleviated by total hip arthroplasty. In other words, the problem was clearly in their hip all
along and the lumbar fusion was totally medically unnecessary.

208. Other times, there appears to be no hip pathology that could account for their
ongoing symptoms whereas the lumbar spine or SI joint continues to be a problem without any
willingness on the part of their initial surgeon, Dr. Asfora, to diagnose or treat the pathology.

209. A few of these patient examples are given in detail as examples of the typical
cases seen by Dr. Bechtold and the pattern of fraud.

Patient@m

210. Patient@i™pis a representative example of the types of medically unnecessary,
off-label, not medically indicated and patient safety scenarios Dr. Bechtold routinely sees from
Dr. Asfora. Medicare Patient (DOB: @ 1946) was sent to Dr. Bechtold to evaluate a

50
painful hip as a source of ongoing pain after numerous surgical interventions. Patient reported
a history of greater than 20 years of pain in the left hip, pelvis and buttock. His case represents
a series of medically unnecessary surgical decisions and procedures by Dr. Asfora, a not
atypical series of clinical events seen by Dr. Bechtold when evaluating Dr. Asfora patients.

211.  Patient@—™pinitially saw Dr. Asfora on@™gy12 for a chief complaint of back
pain and there is notation of multiple lumbar surgeries from L3-S1 by other surgeons. He has
had numerous additional interventions, injections and treatments for his chronic back pain and
ultimately had injections of the bilateral SI joints which provided “4 days relief.” The initial
note indicates that he is there for evaluation of a complaint of back pain and there is notation of
“failed extensive conservative therapy” and “therefore would like to undergo surgical fixation”
though his long term issue and conservative management has been for a known failed back
type syndrome rather than for any SI pathology.

212. Patient @™™’s physical exam is noted negative for Faber (which should
elicit SI pain if there was SI pathology) but instead was pain with “finger test” and SI
joint pain.

213. There were no diagnostic imaging studies or at least a 75 percent
reduction of pain after 2 separate SIJ injections, as required and indicated by the CMS
contractor. LCD L36000 (Rev. 02/01/2016).

214. Instead, the very limited exam and the briefest mention of SI pain led to a Dr.
Asfora plan for staged bilateral fusions of the SI joints. This evaluation is documented entirely
by the PA, with “Patient seen and reviewed with Dr. Asfora. He is in agreement with the
above.”

215. There was no medical indication for SI fusion for this patient.

51
216. Nevertheless, patient@ggj underwent his staged bilateral S] joint fusions with 3
Samba Screws used not as indicated and implanted on each side on @y13 and @gy13.

217. Less than a month after surgery, the patient continued with his original
complaint of low back pain as documented in an office phone call dated @jjgy/13. The patient is
documented to have questioned this pain. He asked if this pain at the base of his spine is from
fusing the SI joints. Michele Healy, PA responded that the pain is ok given that he had bilateral
SI fusions. A phone call again indicates pain at the “bottom of the spine in a 3 inch area that is
getting worse, is this part of the healing process?”

218. On@Qgy/13, there was an office encounter documented, “Following fusion of
bilateral SI joints symptoms have resolved, however 2 weeks ago patient began experiencing
progressively worsening low back pain. States low back pain at the top of the sacrum radiating
posterior aspect of bilateral lower extremities to knee. Straight leg raise is negative bilateral.
Tender top of sacrum. Most likely related to facet joint pain at the L2-L3 level.” This patient
was told this although recently he had been told that pain in that region is normal from fusion
of the SI joints. MRI is also noted to be normal in the area of the patient’s actual pain at that
visit. “If patient receives transient relief from the injection will proceed with a L2-L3 fusion.
Unclear the source of patient’s sacral pain.”

219. Insum, the patient was evaluated for ongoing pain near the site of a recent
surgery, was told recently that such ongoing pain was expected due to surgery, has other
documentation that his pain from the original SI problems has resolved when it had not been,
and ultimately is started down a pathway to provide additional surgery to an area potentially
unrelated to his complaints of the current visit but consistent with the complaints of the initial
visit that led to the unnecessary SI fusions. There is no documentation from the surgeon to

52
indicate what rationale lead him to look for pathology remote to the patient’s main area of
concern.

220. The next day, patient @underwent bilateral L2-L3 facet injections. His wife
called the office on @@Y13 reporting that “patient has gotten some relief and patient would like
to schedule surgery, in town @”

221. Therefore, the patient has complaints remote from the site, exam finding
documented remote from the site, negative exam finding for radicular exam findings (negative
straight leg raise) and “some relief” from injections to the facet joints and yet is quickly
scheduled for surgery on @¥ 13 just two months from his last intervention for which he was
told it is normal to still have some pain as he has described. This additional surgical
intervention was not medically indicated and should not have been reimbursed by CMS.

222. Patient @@ then had:

“(1). Bilateral L2-L3 decompressive laminectomy, facetectomy, foraminotomy,
diskectomy, posterior lumbar interbody fusion with Bullet Cage and autogenous
bone and posterolateral fusion with autogenous bone.

(2). Removal of old instrumentation of the left L3 pedicle
(3). Left L2-3 percutaneous pedicle screw fixation.”

223. Strangely, in the indication for surgery there is cited “failure of conservative
management” of which there was none documented nor time for any to really be accomplished
in the short amount of current symptoms. This failure of conservative management must have
been fabricated in the record in order to justify CMS reimbursement as required. However,
even this fabrication was not enough to document, let alone comprise, the requisite
conservative management. Under the applicable Local Coverage Article a “physician statement

that conservative treatment measures were completed is not supportive in and by itself;

53
contractors do require the documentation of these measures.” Local Coverage Article: SPINAL
FUSION Services: Documentation Requirements (A53973) (Effective date: 10/1/15).

224. Two of Dr. Asfora’s devices were inserted during this medically unnecessary
surgery.

225. Inaphone call dated @ggy/13, the patient’s wife indicates “(gy is not
improving. Would like swing bed.” @gy 13 “patient still having a lot of pain on left side.” On
@@ 13 Dr. Asfora comments “patient undergone remote L3-S1! fusion by another surgeon. I
have performed more recently bilateral SI joint fusions and an L3 fusion with Bullet Cage and
pedicle screws. Patient continues to experience some discomfort in the mid back area of his
remote surgery,” “but pain over SI joints markedly improved.” Of course, there had been no
severe or pervasive SI pain before seeing Dr. Asfora.

226. On or about Qi 13, a phone call indicates yet again continued low back pain
and bilateral buttock pain for patient @qy

227. Onor about @@g’13, patient @™Phad an office visit. Dr. Asfora mentions the
patient has a history of “known failed back” (a term often used to indicate continued pain
despite surgical interventions). ... Patient complains of lower back pain over the area of
previous surgery by Dr. Habasi.” With this note, Dr. Asfora uses the pain as an indication for
surgical insertion of a Synchromed pain pump. One might interpret from the notes that the
symptoms at this time are the exact same symptoms that led to the last surgical intervention,
but now prompt the insertion of a pain pump that is inserted by Dr. Asfora@y13 for a
diagnosis of “failed back/post laminectomy syndrome.” There is no further consideration of the
recent surgery as a source of pain despite an x-ray on @@y/13 that shows lucency around the
Bullet Cage on the right at L2-L3. This lucency is likely consistent with non-union and poor

54
device placement, and is a clear potential source of ongoing pain worthy of further diagnostic
and clinical consideration.

228. Despite this, Dr. Asfora has now performed the third medically unnecessary
procedure on patient @

229. On or about@ggy 13, a phone call indicates persistent low back and right lower
extremity pain including right hip pain radiating to the anterior thigh. This prompts an MRI
which shows osteoarthritis of the right hip and right hip bursitis and ultimately a request for
orthopedic evaluation. Two years pass.

230. On or about@™gy15, the patient has a documented phone call regarding
“increasing need for boluses of morphine sulphate and more pain. Pain is just like prior to SI
fusion. Advised will talk with Justin Tuntland and possibly do right SI injection.” Justin
Tuntland’s (Certified Nurse Practitioner) recorded response the next day reads: “Could have
irritated right SI even though it is fused. Do right SI injection to see if it will settle everything
down.” Patient’s wife responds that he is being admitted for pneumonia.

231. On or about @ggy/15, a phone call documents patient concerns of “numb
buttocks and loss of bowels. Advised to go to the ER. Wife asks of ongoing SI joint pain. Wife
advised that we already did SI joint fusions bilateral, and typically they will not inject into a
fused SI joint, so the only option would be to have patient’s pain pump elevated. The last time
we saw Dr. Asfora he did tell us that injections would not work in a SI joint that he had already
fused.”

232. Of note, there are numerous recurring complaints by the patient and his wife

about persistent and ongoing SI joint pain while Dr. Asfora’s clinical notes and indications for

55
further surgeries consistently note complete resolution of the SI symptoms. Also noted is the
injection ordered into the fused right SI joint for persistent pain previously.

233. On or about @@gggy15, patient phone call indicates being in the transitional care
unit for the month of September for recurrent pneumonia and now on tube feedings. Also a
note that pain has been increasing ever since the pain pump was placed in August. His record
notes that the patient is depressed.

234. On or about @¥gggy 15, there is notation by PA Michele Healy in this patients’
medical record that:

“surgery planned for tomorrow bilateral L1-L2 discectomy and PLIF with
unilateral pedicle screw fixation as patient has been seen and worked up by
Justin (relatively new CNP). Recommended surgery and now patient needs to
discuss with Dr. Asfora. No change in symptoms since previous eval and no
change on physical exam. Dr. Asfora discussed images with patient and surgical
procedure offering no guarantee that procedure will provide the patient with
improvement of symptoms. If pain continues following procedure will need to
continue to control pain with Synchromed infusion system patient currently has
implanted.”

235. Thus, the patient was offered surgery based on the evaluation of the CNP with
no real expressed expectation of improvement. The diagnosis for this third surgery is yet again
“failed back syndrome.” The patient therefore underwent similar surgery for L1-L2 that he had
for L2-L3 that did him no good and the continued pain was blamed on the previous failed
surgeries. With this third surgery, there is preoperative disclaimer included that the surgery
might not help. An additional two Dr. Asfora devices are inserted on this occasion for this
medically unnecessary and not indicated procedure.

236. Not surprisingly, with all of these medically unnecessary and failed surgeries,

on or about @gy 16, patient @—s wife called to report continued severe pain and requested

56
steroids saying “he is in so much pain, he cannot function.” The recommendation is to go to the
ER for pain control and to use his available pain meds and if not better call back and maybe
CNP Justin Tuntland will prescribe steroids. His pain medications are subsequently increased.

237. Ina troubling pattern that repeats itself with all of Dr. Asfora’s medically
unnecessary surgeries, on or about @™iggy16, a note from Justin Tuntland reports that “Dr.
Asfora read x-rays — well placed instrumentation and no issues seen.” (Emphasis supplied).
The wife again reports continued pain in back and legs.

238. The below x-ray’ of the lateral view demonstrates the lack of any mechanical

benefit from the upper cages in particular as they barely even contact the L2 vertebral body:

2g

 

The front view shows the extent of this surgery:

 

2 Patient names have been removed or redacted from all films and chart images to protect

patient privacy in this filing.
57
 

239. On or about @gggy 16, patient @™preceived another injection of the left SI joint
despite previously documented “complete resolution of symptoms” and indications that one
would not inject the fused SI joint.

240. Ifthe symptoms had been resolved as noted in the medical record, then there
was no medical necessity for a SI injection. If they had not been resolved, then the medical
chart was fabricated. Both result in fraudulent claims to the government.

241. On or about @qqgy 16, the medical records note a phone call report of continued
complaint of SI joint pain.

242. Finally, patient@gjjsaw Dr. Bechtold in @2016 and patient described a
number of areas of pain. An injection was done in to the left hip bursa and arrangement was
made for an injection into the left hip which led to resolution of the left hip area pain. The right

hip began hurting again similar to 2013 at the time of documented right hip arthritis by MRI.

58
The left hip pain resolved after injection. The patient has now successfully undergone right
total hip arthroplasty with complete resolution of symptoms after first confirming the diagnosis
of hip pathology with intra-articular injection and provocation of hip pain on hip exam. There
remained, however, gross concern about the spine as a major contributing pain generator.

243. In summary, it is somewhat difficult to follow@’s surgical indications as they
conflict in the chart with the documented patient complaints. There is no documentation by Dr.
Asfora himself just prior to surgery to explain the indications, as is required by CMS. Instead,
there is a fairly rapid progression of surgeries with little time to allow for the cited and
conclusory “extensive” or “failed” conservative management and many are based on a
transient relief of pain remote to the areas the patient actually complains about in the
documentation. The patient phone calls represent the best documentation and seem to be
contrary to that documented by Dr. Asfora or his assistants as justification for surgeries.
Ongoing problems and pain are not attributed to surgeries done by him, rather they are blamed
on the prior surgeons after the fact. The patient has had numerous complications from the
pump and narcotic administration and no resolution of the symptoms that led to his numerous
unnecessary interventions.

244. In summary, after two years, there is no well documented clinical indication for
the bilateral SI joint fusions, or for the additional 2 surgeries, and this patient has suffered as a
result. This is just a representative example, there are many others similar to this.

245. Atall times, the decisions and actions of Dr. Asfora’s clinical staff contained

herein were made in consultation with him and at his instruction and with his supervision.

59
PATIENT =)

246. As another representative example of the types of medically unnecessary, off-
label, not indicated and risk to patient surgeries Dr. Bechtold routinely sees from Dr. Asfora,
patient Qi is a@™- year-old male Medicare patient (DOB:€¥1940) sent to Dr. Bechtold for
evaluation of left hip pain on @16. He was found to have some arthritis of the hip, but
complained more about ongoing pain in the left lower back and sacroiliac region. |

247. Dr. Bechtold has thoroughly reviewed this patient’s relevant medical records in
an attempt to treat his ongoing pain. On or about @gjy 15, his regular physician noted that the
patient’s “back went out yesterday.” On @jggg15, an MRI of his lumbar spine was obtained.
The MRI results would not at all be atypical of the aging spine and many asymptomatic
patients in this age group might be found to have similar findings. At the time, the radiologist
recommended clinical correlation for that very reason, meaning that although there are some
abnormal findings, they in and of themselves have little to no clinical meaning without clinical
history or exam findings consistent with that pathology.

248. On or about @gggy15, there is an office note with Dr. Asfora indicating “a large
disc herniation on the left of L5-S1. Pt has a deep stabbing pain which radiates down his whole
left leg and stops at his ankle. His back pain is worse than his leg pain.” There is a plan for a
left L5-S1 discectomy, TLIF with right pedicle screw placement.

249. Conventional wisdom and the standard for disc herniation, even with radicular
symptoms, is that a majority will resolve with conservative management and often a directed

injection may be sufficient. The MRI also shows mild degenerative change which would not

require a fusion.

60
250. Rather than allowing for a meaningful time of conservative management, there
is a surgical date of @y05 just 17 days from onset of symptoms. The surgical indication in the
operative note from Dr. Asfora indicates a “long history of severe low back and left lower
limb pain. MRI of the lumbosacral spine revealed a large disk herniation at L5-S1 level
associated with cauda equina and left S1 nerve root compression. In view of failure of
conservative management, surgical intervention was medically indicated.” (Emphasis
supplied).

251. This was fabricated. There had been no “long history of sever low back pain”
and no “failure of conservative management” in the short 17 days from symptom onset to
unnecessary fusion surgery.

252. However, contrary to Dr. Asfora’s justification, and based on the documented
record for this patient, @gmwvent from a phone call with back spasms and back pain to a fusion
and decompression 17 days later with no conservative management or trial and a significant
discrepancy between the formal MRI by a radiologist and Dr. Asfora’s interpretation for
surgical indication. The MRI “reason for exam” is “lumbar back pain.” This is clearly
inaccurate and fabricated documentation from Dr. Asfora combined with improper and
extremely aggressive medical decision making.

253. National standards and guidelines speak to the trial and use of nonsurgical or
conservative management before surgery, particularly in the elderly population. These are
repeatedly disregarded by Dr. Asfora with his elderly patients. The American Academy of
Orthopedic Surgeons, for example, provides the following guidance:

“In the majority of cases, a herniated lumbar disk will slowly

improve over a period of several days to weeks. Typically, most
patients are free of symptoms by 3 to 4 months. However,

61
some patients do experience episodes of pain during their
recovery.

Nonsurgical Treatment

Unless there are neurological deficits — muscle weakness,
difficulty walking — or cauda equina syndrome, conservative
care is the first course of treatment. Because it is not clear that
nonsurgical care is any better than letting the condition resolve
on its own, the focus is on providing pain relief.

Common nonsurgical measures include:

Rest. Usually 1-2 days of bed rest will calm severe back pain.
Do not stay off your feet for longer, though. Take rest breaks
throughout the day, but avoid sitting for long periods of time.
Make all your movements slow and controlled. Change your
daily activities so that you avoid movements that can cause
further pain, especially bending forward and lifting.

Anti-inflammatory medications. Medicines like ibuprofen or
naproxen may relieve pain.

Physical therapy. Specific exercises can strengthen your lower
back and abdominal muscles.

Epidural steroid injection. In this procedure, steroids are
injected into your back to reduce local inflammation.

Of the above measures, only epidural injections have been
proven effective at reducing symptoms. There is good evidence
that epidural injections can be successful in 42-56% of patients
who have not been helped by 6 weeks or more of other
nonsurgical care.

Overall, the most effective nonsurgical care for lumbar herniated
disk includes observation and an epidural steroid injection for
short-term pain relief.

Surgical Treatment
Only a small percentage of patients with lumbar disk herniations

require surgery. Spine surgery is typically recommended only
after a period of nonsurgical treatment has not relieved painful

symptoms.

62
American Academy Orthopedic Surgeons, “Herniated Disk in the Lower Back” Available at:
http://orthoinfo.aaos.org/topic.cfm?topic=a00534 (last accessed 8/2/16) (emphasis supplied).

254. These guidelines are provided and would apply even in the setting of true
radicular symptoms, or symptoms of pain going into the lower extremity, rather than the less
severe and localized low back pain that patient QJ was actually describing.

255. This is also an example of fraudulent billing for a PA as an assistant-to-surgery.
The procedure start time was 15:12 and the time of closing documented in the nursing record is
16:24. Michele Hansen time-in is documented at 16:18 and out at 16:58 consistent with being
called in to provide wound closure only. Billing would have to be separately identified, but this
would be an assist that the circulator would be required to bill as a first assist fee despite being

there for closing a wound only. A shot of the nurse’s surgical log shows this:

63
Ae Pea om a eno

Noell, Christina M, 5T

 

Time In 2015 1409
Time Out: M2015 1448
Ackerman, Anne H, RN
elief Circulator

Of note, Dr. Asfora’s sales representative, Jesse Talcott, is also listed among the

“visitors” at this surgery.

On or about Qi 15, patient QM presents for a 2 week follow up visit and a

report of “no pain radiating down his legs since surgery, but he is having significant low back

tightness and pain.”

On or about @ggy/15, a call into the office reports a new pain across his lower

back left-to-right. Medication recommendations are provided at this time. Increasing pain

several weeks after surgery would be a concerning feature that should be addressed with

64
further exam, imaging, labs and follow-up. There appears to be no investigation in the record
as to the reason for increasing pain.

259. Onor about @ggy 15, there is a six-week follow-up and the patient expresses
concern for ongoing left lateral low back pain. He also had a DVT (deep vein thrombosis) in
the leg after surgery.

260. The assessment and plan continues in the usual Dr. Asfora pattern, stating that
“images reviewed with pt and show well placed instrumentation. Discussed with patient that
his left lateral back pain is probably related to left cluneal nerve entrapment. Will order left
cluneal nerve injection.” (Emphasis supplied).

261. X-rays from right after surgery, @@15, call seriously into question any possible
mechanical value of the Bullet Cage on this occasion with limited contact with the endplate of
S1, certainly not into the bone but rather appearing to rest upon it. These xrays contradict Dr.

Asfora’s written note in the medical record that the device was “well placed”:

65
 

262. A@@BBB/15 office note refers to DVT and continued pain, “he has no leg pain but
has significant back pain. Pain medications [have] been problematic and he has not responded
to trigger point injections. He’s having trouble sleeping.”

263. Another office call, on @gy/15, notes the patient’s concerns of ongoing left low
back/upper buttock pain. Qi “states that Dr. Asfora told him that he has a ‘trapped nerve’.” A
response from Krista Seurer PA-C indicates “too early to do MRI. Let’s get a CT lumbar and
plan xrays and make sure hardware is ok.” Those CT scan images show a halo all around the
Bullet Cage which is defined typically as a concern for loose hardware. The PA has
appropriately considered that as a very real potential source of ongoing pain and dysfunction as

documented in the note. However, there is no follow-up on this.

66
264. On or about@ggy15, Dr. Asfora’s PA, Justin Tuntland, CNP’s, notes indicate,
“Pt presents due to ongoing left low back pain and left buttock pain since he had a Left L5-S1
TLIF on@@y/05S. He notices increase pain when he flexes. The pain is constant.” Assessment
and Plan is “Low back pain.” DEXA scan and NM bone scan ordered to check bone density
and an injection of the left SI joint is ordered “since he is tender in the left SI.” An SI injection
is ordered although there has never been mention from the patient of pain in that region.

265. A815 phone call documentation indicates that the patient states “that he got
relief from back pain [than] the buttock pain. . .Pt is wanting to do anything to get relief, so he
is all for SI joint fusion if Dr. Asfora thinks that helps.” Response@™from Justin Tuntland is
“discussed pt with Dr. Asfora. It is interesting that his back pain improved after an SI injection
and not his buttock pain. We can proceed with SI fusion if pt wishes, but Dr. Asfora is giving
the surgery a 70% chance of relieving his pain due to the atypical result of the SI joint
injection.”

266. At this point, Dr. Asfora has not examined the patient although SI joint fusion is
being discussed and a percentage of success has been given to the patient. There is a CT scan
showing findings that should be concerning for failed hardware if Dr. Asfora had looked at
them in an unbiased way.

267. Moreover, patient @™ has had complaints of back pain primarily and an
injection was done because he was tender when pushed in the SI region. Those who examine
patients find that to be an incredibly common exam finding and is not in and of itself an
indication for an SI injection, let alone for fusion, which has been provided above, before even

considering a surgical intervention to be indicated. The Local Coverage Determination, supra,

67
also requires far more than simply a finding of tenderness when pressure applied to the SI joint
before it will reimburse for SI joint fusion.

268. Inthe case of QM the steroid provided no benefit in the SI area, but the
systemic effect of steroid helped his back pain somewhat, a fact that should not be
overwhelmingly surprising and the test confirmed that the patient does not have pain coming
from the SI joint. At this point, there is very real concern of a problem from the original
surgery, but no indication of a need for more surgery addressing the SI joint. It is only found
by a provider pushing on the area. There is no clinical indication for the procedure, but more
importantly there are any number of clinical reasons to look deeper into causes of pain from

the original surgery that was not medically indicated.

269. Onor about @g@y/15, the nurse communicates the plan to the patient based on
Justin Tuntland’s response. The following paragraph is extremely telling in the patient’s

description to the nurse:

“Pt has low back pain that goes straight across his back, and it is
mostly on his left side. Pain has never gotten better since surgery,
which was @@ 15. Pt states that he has no pain that goes into his
hip, groin or down his leg, it is strictly in his low back. The pain
starts on the left side and radiates across his low back. And when
he sits, as long it is a straight back chair, he has no pain with
sitting. Pt is wanting to know if he needs to be seen again, and he
was told that I did not feel that was necessary at this point. Pt
was asked if he has done PT? Pt has not done any PT(u/s heat,
massage, electrical stimulation) or trigger point injections. Pt
keeps saying the pain is more so in his back than in his buttock,
and again the injection did not touch his buttock pain, but made
his back pain better. Pt doesn’t want to have SI joint fusion, if
Dr. Asfora doesn’t feel that is the problem. Please advise.”

(emphasis supplied).

68
270. Justin Tuntland CNP’s computer generated response is “Pt can have PT with
heat, massage and ultrasound” and nurse documents: “Pt aware and placed order for PT. Gave
pt number for PT solutions at Sanford. Pt aware if Pt doesn’t help, we would recommend SI
joint surgery.”

271. In other words, the patient had ongoing concerns and requests for examination
and evaluation by his surgeon for ongoing problems in the surgical area and reiterated that the
SI joint injection did not help him. His surgeon still does not examine him.

272. Onor about Qi 15, the patient is seen in the office with Justin Tuntland CNP
confirming the above yet again, including lack of response to SI injection for buttock pain and
ongoing left low back pain. A plan is made for repeat SI injection.

273. A@QBBEB15 phone call as documented by Tracy Pepin, HUC indicates: “Had an
injection last Wednesday and was told if the shot did not work to call back and he is calling to
say that the shot did not help and the pain is still there.” Jennifer Schiltz forwards a message to
Justin Tuntland, CNP based on that patient report as follows: QM “‘is s/p left Sacroiliac joint
injection on @@y 15. He had good pain relief for 2 days. He’s asking if surgery is
recommended?” Justin Tuntland response is “Since pt received slight relief with the injection,
he can expect about the same relief with the surgery. If he wishes, we can proceed with starting
the surgical process of a Left SI joint fusion.”

274. Therefore, two weeks later, on Qa 15, patient @ had SI joint fusion. The
noted preoperative diagnosis was “left sacroilitis.” This procedure is not medically indicated by
any clinical parameter. It was not indicated and was not reasonable or medically necessary. It
also should not have been reimbursed by CMS regulations or under the applicable Local
Coverage Determination(s) as it was not indicated based on the applicable LCD due to, among

69
other things: absence of failed conservative treatment for six months, absence of localized SI
joint pain reported by patient, absence of positive responses on standardized tests, and absence
of at least 75% reduction of pain after SI joint injections on two, separate occasions.

275. The indication from Dr. Asfora for the procedure is: “The patient now presents
with pain over the left sacroiliac joint. Left SI joint injections transiently alleviated his
symptoms. For this reason, we felt that a left sacroiliac joint fusion was medically indicated.”
This is a fabricated justification. For, the record has the patient repeatedly explaining that there
has been no benefit in that region from SI injection and that his problem remains in the area of
his lumbar surgery. Most of the surgical decision making process has happened via phone call
with what appears to be misrepresentation of the patient’s complaints and concerns. This
statement is a fabrication by Dr. Asfora to suggest a proper medical indication that clearly
doesn’t exist and contradicts the documentation directly available in the medical record.

276. Based on the records, these are not indicated, not medically necessary, and
overly aggressive and risky surgeries. The patient suffered pain, underwent unnecessary
procedures and developed a blood clot after surgery which would have been avoided without
surgery given the fact that the patient has no prior history and this clot would be considered
provoked by the physiologic changes of surgery.

277. There is no doubt based on documentation that the SI joint fusion was not
medically indicated. Despite the patient’s ongoing misgivings and even stated desire to avoid
the surgery unless completely needed, he went through with it.

278. The patient faced more harm as a result of the second (SI fusion) surgery. He

suffered large blood clots in the lungs as a result of this surgery. Typically, elective surgery is

70
handled very carefully in the circumstance, like this, of a recent clot and only done if truly
necessary.
279. This unnecessary SI fusion surgery directly threatened the patient’s life.

280. Shockingly, a note by Justin Tuntland CNP on @g@16 indicates:

“Pt presents for a 6wk follow up after a left SJ joint fusion. His
SI pain has resolved, but he has developed new left low back
pain which is worse when standing, bending and better when
sitting. He describes his left low back pain as a achy pain with no
radiation.”

In other words, the SI pain he never experienced has “resolved” and now there is new pain in
the back according to the records. Of course, the pain is not “new,” but well documented
repeatedly since the time of the lumbar surgery. Dr. Asfora nevertheless is still discussing yet
more intervention.

281. Tuntland also noted on @ggy16 that, “as for his new back pain, we would like to
offer pt an injection, however, he is on Coumadin at this time for blood clots and we will have
to wait until his blood stabilizes. Pt will call when he is cleared for an injection.” Again there is
no documentation from Dr. Asfora. The patient has not had further workup or consideration of
the pain that he has complained of since the time of his first lumbar surgery.

282. The patient was sent to the spine center for chronic low back pain. A CT scan
review at that time indicates avascular necrosis of the left femoral head and bilateral hip joint
arthritis. At this point, it would be difficult to determine if the findings of hip pathology were
related to his initial presentation of back pain. It is not difficult to say clinically, however, that
these symptoms would have likely sorted themselves out after a period of proper conservative

management and careful examination.

71
283. The patient was sent to Dr. Bechtold for evaluation of the left hip avascular
necrosis, but after hearing the patient’s history and viewing images it was immediately obvious
that the patient had a more pertinent issue in the left lower back related to his surgery with Dr.
Asfora and was sent for second opinion by another spine provider, Dr. Geoff Haft. Dr.
Bechtold saw plain x-rays of the spine (39/16 showing obvious halo around the “Bullet Cage”
on the left along with the 3 fusion devices in the SI joint. This radiographic finding was
immediately concerning to Dr. Bechtold as an indication of a failed fusion and source of
ongoing pain since shortly after his lumbar surgery. It also again highlights that the SI fusion
was not in any way medically indicated.

284. Onreview, Dr. Haft commented, “There is a pelvis x-ray from @y/16, which is
reviewed. There is a metallic interbody spacer at L5-S1. There is some radiolucency around the
spacer raising the question of possible pseudoarthrosis. There are three metallic implants across
the left SI joint as well. . . There is obvious loosening of the cap on the L5 screw also

suggestive of pseudoarthrosis”:

72
 

285. ACT scan review from @gggy!5 also indicates the loose cap and lucency around

the cage suggestive of pseudoarthrosis. Final evaluation and assessment confirms L5-S1
nonunion and ongoing, severe, limiting pain in the left lower back as a result.

286. These findings are all quite indicative of a failure of fusion that should be noted
by any person who diagnoses or treats spine pathology, especially in the setting of the patient’s

ongoing complaints and symptoms. Dr. Asfora clearly did not choose to consider the patient’s

73
actual symptoms in the context of a glaringly obvious set of radiographic findings and he
instead fabricated “well placed” hardware in the medical record

287. Insummary, it is clear that an aggressive approach to a herniated disc with
fusion rather than a period of conservative, non-surgical treatment, or even the more medically
indicated simple decompression led to a prolonged period of pain and dysfunction as a result of
the unnecessary fusion. There was an unwillingness on the part of Dr. Asfora to see the patient
and evaluate the actual site of pain. He interprets his imaging and instrumentation as without
problem, though it is quite evidently problematic. Additional unnecessary surgery is done on
the SI joint again without appropriate surgical indications. This results in major, life
threatening complications and an ultimate need to have other providers identify and treat the
failed surgery. He required surgery from the back, being turned for surgery through the
abdomen and finally repeat surgery on the back in the same setting in order to address the
problem. At the time of this documentation he remains in the recovery period from that
revision surgery.

288. Inall of these surgeries, Dr. Asfora used and implanted his own medical
devices, from which he personally profited.

289. Unfortunately, the case of patient @is simply another example for illustrative
purposes, but is by no means a unique clinical scenario as seen by Dr. Bechtold in his
evaluation of patients presenting for hip pain evaluation that have been operated on by Dr.
Asfora. It again shows the pattern of shifting blame for problems or not noting the issues of his
surgical interventions. These patients suffer, they do not benefit. The only benefit from these

surgeries clearly was to Dr. Asfora as he was able to implant 3 Samba devices into the SI joint

74
and one “Bullet Cage” into the spine where none of these were medically necessary or
indicated based on the records.

290. At all times herein, the decisions and actions of Dr. Asfora’s clinical staff were
made in consultation with him and at his instruction and with his supervision as ultimately
documented in their notes.

Patient (9

291, As another representative example of the types of medically unnecessary, off-
label, not medically indicated and patient safety scenarios Dr. Bechtold routinely sees from Dr.
Asfora, Dr. Bechtold in this case was asked to evaluate Medicare patient@g’s hip pain. He
saw her on @16. This patient has a prolonged history of back and buttock pain and narcotic
use at high levels. Dr. Bechtold thoroughly reviewed her history and medical records as
follows.

292. Disabled Medicare Patient gg (DOB: @/1963) was seen by Dr. Haft on
910 for her ongoing thoracic and lower back pain after a lower lumbar one level fusion by
Dr. Weliman in 2006. At the time of Dr. Haft’s visit, she was found to have no pathology of
the spine that would need or benefit from further lumbar surgery. His note states:

“Discussed with the patient and her husband that in reviewing
her x-rays and MRI scans I do not see any surgical abnormality
causing her mid thoracic or back pain. There is no stenosis, nerve
impingement, disk herniation, or stenosis. There are no fractures
in her spine. Previous fusion surgery appears to be solidly fused
at the L4/5 level without any complications of hardware.
Discussed that the plan would be symptom treatment
management and this would include possible referral to Dr. John
Hansen” (pain doctor).

75
293. Nevertheless, patient Qj had a fusion of her left SI joint by Dr. Asfora on
ay 12. Dr Asfora subsequently performed a multi-level, T12-L4, TLIF with right sided
pedicle screws on @gy12 for what is described as “progressive scoliosis” with

spondylolisthesis at T12-L1, L1-2, and L2-3 as well as L3-4. Four of his Bullet Cages were

used in this multi-level fusion.

294. Patient @™continued to have pain and dysfunction despite extensive narcotic
use including Oxycodone, diazepam, MS ER 60mg and fentanyl 100mcg patch as of @ay/16.

She describes her pain “from her shoulder to her lumbar spine:”

 

76
295. Despite her extensive pain as shown, Dr. Asfora states that if a right SI injection
provides temporary benefit, she will be set up for bilateral SI fusion and he also states that her
previous left SI fusion has likely failed to have bone fusion with the prior implants that he used
and he decides to use his Samba Screws in an off-label manner, placing them on the left and
right at the same surgical setting.

296. Imaging prior to this surgery shows likely failure of fusion across his lumbar
fusion sites with clear halo around the left Bullet Cages, a likely source of ongoing left sided
pain. At this point, assessment and treatment of a likely failed fusion would be the appropriate
step rather than providing more medically unnecessary surgeries in areas that she did not even
mention as being painful (but found to be tender with palpation during the exam).

297. Patient @™gQ’s SI fusions are not medically indicated as SI joint pain is not even
her area of pain and, even if SI joint pain had been her symptom, the applicable Local
Coverage Determination, supra, requires far more than pain before this fusion is indicated and
reimbursable under Medicare. Furthermore, SI fusion would be contra-indicated based on the
criteria: “Absense of generalized pain behavior (e.g., somatoform disorders) or generalized
pain disorders (e.g., fibromyalgia)” as evidenced by her pain drawing and ongoing, active
treatment for severe, generalized somatic pain.

298. Additionally, a CT scan of the left SI joint after the surgery shows these two
added Samba Screws on the left to be doing little to nothing biomechanically as they minimally
contact the sacrum. They did not provide any benefit to the patient, but there is never any note

in the record of his failed placement of these devices after surgery:

77
et a2)

‘SaveCur..,

 

 

299. Further, the following image shows the obvious halo around the Bullet Cages as

likely sources of ongoing pain:

78
rete

a

Eee
eis

 

300. In this case, the only benefit of these 5 off-label and not indicated Samba Screw
implants being placed was the financial benefit to Dr. Asfora and Sanford as the surgeries were
not medically indicated based on the record. Furthermore the patient has obvious dysfunction
of her fusion with Bullet Cages placed by Dr. Asfora which he does not choose to follow up on

or even mention in the record. This is just a representative example, there are many others

similar to this.

79
Patient @a

301. As another representative example of the types of medically unnecessary, off-
label, not medically indicated and patient safety scenarios Dr. Bechtold routinely sees from Dr.
Asfora is Patient @gg (DOB: @@/1946), a Medicare patient.

302. Patient Qe was operated on by Dr. Asfora on Qa 20 16, after Dr.
Asfora was terminated and then reinstated and with his numerous medically unnecessary
surgeries allegedly under review by Sanford management.

303. Dr. Asfora performed a 6-/evel unilateral fusion using his Bullet Cages on
This patient had no indication for needing spinal surgery at all. This surgery was entirely
medically unnecessary, off-label and tainted by kickbacks. There is documentation of normal
nerve studies and negative response to a spine injection, which further demonstrate no medical
necessity for any fusion, let alone a 6-level fusion.

304. The film shows the extensive 6-level medically unnecessary fusion:

 

80
305. Patient @Jg was the last straw causing Dr. Bechtold to pursue this course of
action. This patient was first encountered by Dr. Bechtold as an inpatient consultation for a
grossly failed right total hip arthroplasty. This was discovered by Dr. Asfora and team
immediately after an extensive lumbar fusion with the image included above as a postoperative
x-ray obtained in the hospital.

306. Dr. Bechtold did an extensive review of the patient’s history and office
documentation as part of the consultation, dictated @16 at 21:55 and documented in the
medical record at 2:20am on@@@y/16. He also spoke with the patient’s daughter who was present
for her pre-operative evaluations with whom they believed to be “Dr. Tuntland.” (Justin
Tuntland, CNP, who is one of Dr. Asfora’s PAs).

307. Patient @§gg history was of a total hip arthoplasty in @gg2011 by an outside
provider from Twin Cities Orthopedics. In QM of 2014, she was having increasing pain in
that hip and had evaluation by her surgeon. All seemed to be in order at that time but her
surgeon had her evaluated by vascular surgery and recommended an MRI of her back to rule it
out as a source of her groin pain. She chose to pursue chiropractic care instead, which helped
her improve enough to do some travel in Europe, but by QIN? 015 she had severe pain in

her right hip area.

308. She continued with increasing pain and chiropractic care until seeing Dr. Asfora
and team. She described that the pain was largely in her buttock and groin on the right
radiating down her lateral and anterior thigh with occasional radiation down into her lower leg.
She went from a cane, to a walker, to inability to bear weight through her hip with a sense of

instability and inability to trust the use of her leg.

81
309. She went to the Sanford Neurosurgery Clinic on or about@@y16 and had an
evaluation. That note reiterates her symptoms as noted including a large amount of pain
consistent with hip pathology as described above. Very little was mentioned to indicate
radicular spine symptoms. The patient’s daughter and patient reported that Justin Tuntland
asked where the worst of her pain had been and what pain she would want taken care of above
all else. She and her daughter indicated the pain around the right hip and groin was the worst
problem and they report his response to be, “then that’s not a problem with your back, that’s
your hip.”

310. Additionally, the note documents absence of EMG/NCS abnormalities as well
as an epidural steroid injection with little-to-no relief. There is a documented normal motor
exam of the lower extremities with no weakness to indicate nerve root compression.

311. Despite the normal findings documented, and no indications for lumbar spine
fusion, there was an offer to do a “right T12-S1 fusion with right pedicle screw placement, but
would only provide pt with a 50% chance of improvement of her pain and strength due to the
severity of her deformity and her bone quality.”

312. At that visit, there is a clearly stated understanding to the patient by Justin
Truntland that symptoms are consistent with hip pathology, a large amount of data to confirm
absence of spine pathology and a failure to investigate the hip further at all. There also happens
to be an x-ray including an obviously failed right total hip arthroplasty obtained at that
neurosurgery visit and available at that time.

313. There is no question medically that the hip should have been further evaluated

and treated at that time, especially as the treating clinician recognized it as a likely source of

82
her complaints. Instead, she has a major, extensive unnecessary surgery, which is poorly
executed, and which includes six of Dr. Asfora’s Bullet Cages.

314. At this point, patient yp has already undergone an unreasonable, medically
unnecessary and off-label procedure by a physician with an inherent personal conflict in using
his own preference medical devices on her.

315. Already at this point, there are issues of concern including aggressive decision
making for fusion with little predicted expectation of relief and without medical indications,
but also a failure to adequately assess the patient with a high risk/benefit ratio. Unfortunately,
things get worse in this patient example.

316. Patient @ggg had imaging studies after surgery showing an undeniably failed
total hip. Dr. Bechtold’s consult note was written in a way as to not directly criticize a fellow
surgical employee, but rather to call attention to the absence of good surgical criteria, the
failure to investigate the failed total hip or for Dr. Asfora to even address it in the visit or Justin
Tuntland to fully document the hip discussion as remembered clearly by the patient’s daughter.

317. The surgery was performed @y16. The operative note is not dictated by Dr.
Asfora and transcribed until @¥16, an unusually long time, and also long after the known
failed total hip arthroplasty has come to light and Dr. Bechtold’s consult note was available.

318. Instead of correctly documenting and forming a plan to address the failed hip
issue, Dr. Asfora takes the opportunity to intentionally fabricate the medical record. He
attempts to use the consult note written by Dr. Bechtold after the surgery to support or justify
his surgical indications.

319. In his post hoc note on @16, Dr. Asfora includes the following gross
distortion in the INDICATIONS section: “In 2014 this patient started to experience recurrent

83
right hip pain, as well as severe low back and right sciatica associated with weakness and
numbness of her right lower limb. She was seen at the Twin Cities spine center by her original
orthopedic surgeon who stated that her hip prosthesis was still in good position and probably
not the source of her low back pain and right sciatica. The patient was, therefore, subsequently
referred to my service.”

320. This is a gross misrepresentation as the patient was not referred to his service
for any such symptoms and her previous surgeon had opined 2 years prior that the hip was ok.
Imaging at that time in fact does show it to be in good condition. He also had not opined
anything regarding sciatica as she was not having those type of symptoms at that time any
more than she was at the time of this most recent surgical debacle. The history of the hip was
also unknown and undocumented by Dr. Asfora at the time of his surgery and therefore really
not part of surgical indications since he never evaluated the hip.

321. He continued, stating, “at the time of her visit, we felt that this patient indeed
had severe low back pain” (though she notes no back pain at all in that documented visit) and
“right sciatica associated with significant weakness” (though documented to be normal in
strength exam) and “numbness of her right lower limb” (though numbness was never described
or documented in that visit and furthermore nerve conduction studies were normal). Dr. Asfora
also wrote, “we also realized this patient had probably some pain radiating from her right hip
prosthesis” However, even if this was truthful, which it was not, he therefore knew of this
symptom and chose not to investigate further with him already having an image confirming a

grossly failed hip available for his review and the symptoms she was most concerned about

being all consistent with hip pathology.

84
322. He also stated in the (16 note that he told the patient that “any pain
generated by her right hip would not be addressed by this surgery” despite her saying that that
was the pain that she most wanted fixed. Both the patient and her daughter later state to Dr.
Bechtold that there was absolutely no discussion with Dr. Asfora about her hip and that was all
a complete fabrication.

323. The issue of this fabrication was brought to the attention of Sanford leadership,
including CMO Dr. Wilde, by multiple providers, including Dr. Bechtold. Protecting Dr.
Asfora and his lucrative practice, Sanford management told all who brought the issue forward
to drop it and they were told that there would be no further response or commentary.

324. At this same time, there were warnings to Dr. Geoff Haft from administration to
cease all efforts to look into Dr. Asfora’s patients and files, though he had been made aware of
this particular patient as part of his duties for surgical case review as brought to his attention by
concerned individuals in the hospital trying to bring a gross problem to attention.

325. Dr. Bechtold personally advised Dr. Wilde of this inappropriate surgery and of
Dr. Asfora’s choice to document his fabricated surgical indications far after the procedure in
direct response to the consultation note and of the egregious error in management. Dr.
Bechtold was told in an email from Dr. Wilde on QM 2016 that he is “aware of the case
you raise. I am not going to share any more information regarding the case.”

326. Adding additional concern is the follow up of the patient’s spine surgery. A
large number of Dr. Asfora’s Bullet Cages show lucent lines around the implants highly
consistent with failed fusion. Post product surveillance would likely show a high rate of fusion
failure for many of his Bullet Cages as seen by Dr. Bechtold during evaluation of patients

being seen for concern of hip pathology. It is unclear whether this failure of fusion is due to

85
chronic poor surgical technique, issues of the implant used, or a combination of both. Any
number of patients with continued pain after surgery have clear evidence of this fact, yet the
typical evaluation by Dr. Asfora is that the instrumentation is perfect.

327. This patient has a shocking example of this where imaging after surgery shows
implants that are clearly doing nothing mechanically, yet are reported to be in good position.
(Gime 16 “Pt seen with Dr. Asfora. We reviewed her lumbar XR which reveals proper
hardware placement.” (Emphasis supplied).

328. The plain x-rays and imaging clearly do not reveal proper placement as they
appear to physically move between imaging studies (indicative of a loose implant) and are
likely to be a source of ongoing back pain, which the patient did not have prior to the surgery,
and which was created by Dr. Asfora’s medically unnecessary surgery and failure to attempt

any corrective action after the fact. The following is a post-surgery image for this patient:

86
 

329. Atall times herein, the decisions and actions of Dr. Asfora’s clinical staff were
made in consultation with him and at his instruction and with his supervision.

330. This is just a representative example, there are many others similar to this.

331. A discernable pattern emerges for Dr. Bechtold as follows: (1) patients go to Dr.
Asfora; (2) Dr. Asfora performs medically unnecessary spinal fusion surgery, which puts
pressure and pain on the SI joint; (3) when the patient returns post-op with ongoing pain, Dr.
Asfora then performs a second SI fusion surgery; (4) when the patient returns post-op with
more pain, Dr. Asfora finally refers them to Dr. Bechtold for a hip consult.

332. Continuing the pattern, on many occasions, Dr. Asfora will also insert a pain
pump or send the patients for chronic pain management. Many x-rays reviewed by Dr.

Bechtold in the context of the hip evaluation show concerning features of the spine surgery

87
likely contributing to ongoing pain such as Bullet Cages not appearing to even fully contact
bone in the disc space. Many of these patients should have never undergone spine surgery or SI
fusion in the first place. Others have had hardware shoved into disc spaces or joints with no
medically necessity or indication and with no medical benefit. By the time Dr. Bechtold sees
these patients, they have had at least 2 medically unnecessary surgeries and sometimes more.

333. A-review of all sacroiliac fusion cases performed by Dr. Asfora with his Samba
Screws is likely to demonstrate failure to meet published indications for surgery in most, if not
ail, cases.

Medically Unnecessary and Risky Multiple Level Cases

334. There is little in terms of coverage determinations regarding multiple level
fusions because no one other than Dr. Asfora does them for the diagnoses he sees and treats.

335. Relators are unaware of any published, peer-reviewed studies looking at multi-
level fusions for non-deformity cases (let alone in the elderly population) because no
neurosurgeons or orthopedic spine surgeons outside of the deformity context are routinely
doing these surgeries.

336. Moreover, no spinal device or cage has even been approved by the FDA for
fusion in more than two levels in the absence of deformity.

337. Further, there is no clinical indication for placing interbody cages into the bone
itself. The name “interbody” means “between two bodies,” not “in the body” itself. Relator Dr.
Wellman, and Drs. Haft and Gust, have never performed or even seen x-rays in their life of a 4,
5 or 6 level fusion in the non-deformity context outside of Dr. Asfora's practice. They trained
at very busy medical centers and have more than 60 years of spine surgery experience
excluding medical school. Yet, none of them have ever seen another surgeon perform this type

88
of surgery or seen an x-ray in any way using cages like Dr. Asfora does in numerous multi-
level cases in the non-deformity context.

338. However, while there are no coverage determinations relating to indications for
multi-level lumbar fusions (because they are not routinely being performed), there an LCD
Article regarding documentation in spinal fusion cases that is pertinent and which stresses that
general notes in the record regarding failed conservative treatment are improper to justify

fusion:

Medical Necessity

History and Physical

e Duration/character/location/radiation of pain

¢ Activity of daily living {AOL} limitations

e Physical examination

Evidence/support of prior conservative treatment measure(s}
attempted

Imaging reports pertinent to performed procedure

Operative report(s}

Outpatient records before, during and after the procedure that
support the medical necessity of performed procedure.

*Note: physician statement that conservative treatment
measures were completed is not supportive in and by itself;
contractors do require the documentation of these measures.

The statement "failed conservative/outpatient treatment” is not
sufficient evidence of medical necessity for the procedure or
inpatient admission. A detailed medical record will help to
support the reasonableness of the claim.

Local Coverage Article: SPINAL FUSION Services: Documentation Requirements (A53973)
(Effective date: 10/1/15) (emphasis added).

339. The Local Coverage Article also touches on rare situations in which
conservative treatment might not be documented, such as severe cord compression and other

emergent situations:

89
Situations arise where a FUSION is approved without
conservative treatment being documented clearly when an
emergent situation such as “cauda equina syndrome” is present.
Also an imaging report showing severe cord compression,
osteophyte formation impinging on the SPINAL cord, loose
pedicle screws affecting stabillty, severe fibrosis or formation of
scar tissue compressing cord or nerves, and the patients history
and physical findings correlate to the imaging the surgeon should
clearly document these findings and the reasons that such
findings require imminent intervention.

Local Coverage Article: SPINAL FUSION Services: Documentation Requirements (A53973)

(Effective date: 10/1/15).

340. Further, IASS, The International Society for the Advancement of Spine Surgery,

has issued spinal fusion Policy Statements pertinent here as follows:

Degenerative Disk Disease in the Elderly. Lumbar fusion
surgery for pure DDD without other co-diagnoses is rare in
patients over age 65 and has been poorly studied. Nonetheless, it
may be considered an appropriate standard of care in select
cases. Lumbar fusion surgery — at a single level — is medically
appropriate for elderly patients who meet all the conditions listed
above for patients age 25-65.

Degenerative Disk Disease at Multiple Levels. Lumbar fusion
surgery at 3 or more levels for pure DDD in the absence of

' other co-diagnoses is considered investigational and is not
normally performed in a routine setting. Likewise, lumbar
fusion surgery at 2 levels in patients over age 65 for pure
DDD in the absence of other co-diagnoses is not normally
performed.

Available at: https://www.isass.org/public-policy/isass-policy-statement-on-lumbar-spinal-

fusion-surgery/ (last accessed 8/2/16). (Emphasis supplied).

90
341. Despite medical indications, Policy Statements like that of the ISASS, the
medical literature, coverage articles and the standard of care, Dr. Asfora routinely performs
multi-level fusions in non-deformity cases on elderly patients without urgent need or medical

indication. Moreover, he does so at a personal profit.

Patient @am

342. One representative example of a medically unnecessary and off-label procedure
involves patient @y (DOB: 1947). On information and belief, patient @p is a Medicare
patient. He was operated on by Dr. Asfora on QM 2011. This patient had an L3 fracture.

343. No cages in the vertebral body were medically indicated or necessary for@az
Moreover, the Bullet Cage is only indicated for lumbar fusion and not as an interbody device.
Regardless, Dr. Asfora implanted 4 Bullet Cages directly into the bone. This was a medically
unnecessary and off-label surgery. It was also an undisclosed kickback.

344. Instead, Dr. Asfora should have braced @Q’s fracture and placed screws. A
snapshot of his films follows, showing the 4 cages shoved into the bone, not making contact
with the adjacent normal bone, not being used for fusion purposes, not medically necessary,

and providing no discernable medical benefit to the patient:

91
 

345. In addition, his PA entered the OR at the end of surgery and though the PA

provided no active assistance, she was billed as an assistant-to-surgery by Dr. Asfora and

Sanford for extra revenue from Medicare.

PATIENT Gp
346. Another representative example involves patient @gj (DOB Ql 943). Patient

2B was operated on by Dr. Asfora on QD 2015. Upon information and belief, he is

a Medicare patient. Dr. Asfora performed a 4-level unilateral fusion using his Bullet Cages on

this patient.

92
347. One level is all that was medically necessary for this patient. Dr. Asfora put in
three additional cages, which this patient did not need, but which Dr. Asfora personally
benefitted from financially. Dr. Asfora never saw this patient prior to surgery. Three of these
levels were off-label, medically unnecessary and tainted by kickbacks.

348. Additionally, no PA was ever in the OR during this surgery, but Dr. Asfora and
Sanford billed for PA. Michele Healy, regardless, and at an increased cost to the payor. (The
Operative Note shows that Dr. Asfora billed for his Physicians’ Assistant when the OR log
reveals that no PA ever scrubbed in).

349. The patient’s scan clearly shows the extensive 4-level off-label and medically

unnecessary fusion:

 

93
PATIENT Ga
350. In another representative example, patient gg (DOB (31 935) was operated

on by Dr. Asfora on Qe 2011. Patient (is a Medicare A/B and Tricare For Life
recipient.

351. Dr. Asfora performed a 3-level bilateral fusion, off-label for this device, when
only a one level was medically necessary. This procedure was tainted by kickbacks. Dr. Asfora
did not see this patient at all before surgery. His PA was in the OR for five minutes, did not
scrub in, and did not actively assist, but Dr. Asfora and Sanford billed for the PA for this
surgery in order to increase Sanford’s reimbursement.

352. The following Patient @ films show the area post-op with the six Bullet

Cages clearly visible:

 

94
PATIENT
353. Another representative example involved Medicare patient @gg (DOB @ 939).

Patient @gg was operated on by Dr. Asfora on Qa 2015. Dr. Asfora performed a 4-level
fusion using his Bullet Cages.

354. No spine surgery was indicated for this patient, making the entire surgery
medical unnecessary, off-label and non-reimbursable. It was also tainted by kickbacks. The

following film clearly shows the extensive four-level fusion:

 

355. Dr. Asfora also billed for his PA for@’s surgery when his PA only entered
the OR at the very end of the case and performed no active assistance. This was done to
increase reimbursement to Sanford and was at its direction and with its knowledge and support.

356. There are many more examples, these are just some representative samples.

95
Patient harm

357. Dr. Asfora has always performed spine surgery, but the frequency and extreme
aggressiveness of his medically unnecessary surgeries changed, not coincidentally, after his
Bullet Cage was approved for use.

358. After FDA approval of the device, around 2010, Dr. Asfora greatly increased
the medically unnecessary multiple level spine surgeries he performed and has even seemed to
be performing more after the covered conduct period of the settlement with the OIG (April
2011).

359. A summary review of Dr. Asfora’s files has confirmed this trend. Pre-Bullet
Cage approval (before 2010), Dr. Asfora performed approximately 70 instrumented lumber
spine surgeries at Sanford and implanted about 142 cages. He performed 7% bilateral and no
bilateral cases in multi-level cases. 18 cases were unilateral, multi-level 3, 4 and 5 level cases
in this pre-Bullet Cage sample.

360. The year following the release of the Bullet Cage, his numbers and his practice
changed radically. He performed approximately 130 instrumented lumbar spine surgeries at
Sanford and implanted about 394 Bullet Cages. He increased from 7% bilateral to 49%
bilateral with 45 multi-level 3, 4, 5, level case.

361. To confirm that the post-Bullet Cage increase continued, Dr. Asfora’s charts
were reviewed for six months in 2015 and that data was annualized as follows: he had 144
cases, implanted 386 cages and performed 65% bilateral fusions. Totals for the select,

reviewed data follow:

96
 

 

 

 

 

 

 

 

Pre-Bullet Immediately 6 mos. 2015
Cage Post-Bullet (annualized)
Cage
# of cases 70 130 144
# of cages 142 394 386
implanted
% bilateral 7% 49% 65%

 

 

362.  Itis clear that based on any of these measures (number of cages implanted,
percentage of bilateral fusions, or number of multi-level fusions), Dr. Asfora’s practice greatly

changed after the Bullet Cage became

 

 

available:
160,60 ay
1401
120 oF
1004 - = OO E) Pre-Bullet Cage
; — = | i Post-Bullet Cage
(6 mos. 2015

 

 

 

   

% bilateral

# of cages

# of cases

Figure 1 Dr. Asfora summary review.

363. After approval, he increased dramatically the four- and five-level cases he
performs. He also now uses the device in uses for which it was never intended. When not
implanting four or five cages in a fusion, he will use them as vertebral body devices, far from
the posterior lumbar interbody fusion use for which they were approved, and not a medically

necessary or indicated use under any circumstance.

97
364. With the personal financial incentive inherent in using his own device, Dr.
Asfora has become brazen and extremely reckless, often performing medically unnecessary

surgeries and risking patient well-being.

365. The majority of Dr. Asfora’s spine patients are elderly Medicare recipients. The
typical patient for him now is an elderly patient who presents with pain in his or her hip or

back.

366. Dr. Asfora does not routinely see his patients pre-operatively. He instead has his
patients seen and evaluated by his PA’s. His PA’s then recommend and schedule the patients
for spine surgery after Dr. Asfora reviews the patient’s x-rays. Many times, Dr. Asfora sees his
patients for the first time on the OR table when he is implanting his Bullet Cage in a medically
unnecessary and off label way in multiple spinal levels. Many patients report never seeing him
after the surgery as well.

367. Insummary, Dr. Asfora routinely implants his own Bullet Cages on patients
that no physician ever evaluated, in more levels than they need, and in more levels than for
which his cage is indicated by the FDA, all due to his inherent conflict as the sole owner and
profiteer of the Bullet Cage.

368. A large portion of his surgeries are medically unnecessary as performed
because: (1) he either performs surgery on patients for whom spine surgery is not at all
indicated; (2) he performs multi-level fusion when only one or two levels are medically
necessary and indicated; (3) he performs a medically unsound and unnecessary procedure
whereby he implants the fusion device as a vertebral body; and/or (4) he performs fusions
when a less extensive, less invasive option, like a microdisectomy, is the only treatment

medically necessary and indicated.
98
369. All of these common improper surgeries by Dr. Asfora risk patient harm. As a
consequence, Dr. Asfora has had two wrong level surgeries in the last few months and one
instance of a patient developing paralysis. He also has performed medically unnecessary
surgeries on a patient with blood clots. And, while all physicians can make mistakes, Dr.
Asfora’s negative outcomes were never communicated to the patients and are always covered
up and intentionally concealed by Sanford, which continues to protect him and profit off of
him.

370. In fact, in order to hide his medical error recently, Dr. Asfora fabricated the
medical record for both wrong level cases he performed. He falsified the medical record after
the wrong level mistake was discovered. In a meeting on September 24, 2015, CMO Dr. Wilde
admitted to Drs. Wellman, Gust and Haft that Dr. Asfora had engaged in a “cover up,” and that
Dr. Wilde had personally reached that conclusion. As to the two wrong level surgeries, Dr.
Wilde stated:

“There’s these two cases, which are wrong site surgeries, which in my opinion

are pretty clear cut, as a general internist let alone a surgeon. The second one in

particular has an issue I think, a big issue of professionalism, where he made a

mess and he tried to cover it up, and it’s pretty obvious in my opinion.”

371. In addition, Dr. Wellman reported this to Sanford’s patient relations, which did
nothing, and so the patient risk and harm continues. It is not known if the patients were ever
advised of the medical error. Both of these cases were ultimately reviewed in peer review,
which recommended his termination. No discipline of Asfora followed from Sanford despite
assurances that it would.

372. In addition to these negative patient outcomes, for the patients Dr. Bechtold

sees, he concludes that they are often not being helped, but are being harmed, by Dr. Asfora’s

99
needless surgeries, which many times require multiple follow-up procedures to attempt to
correct. In those instances, the patients are never told that the fusion surgery was not necessary,
was not indicated for so many levels, was off-label, was a result of a conflict of interest and
kickback, and did not help, but harmed, them. The patients are never told that their surgeon
owns the device he is implanting against indication and in an unnecessary way in them.

373. These medically unnecessary procedures continue and will continue unabated,
unchecked and unsupervised — all to the harm of the patients. Sanford continues to consciously

and intentionally protect Dr. Asfora and line its own pocket while putting patients in harm’s

way.
COUNT 1
FALSE CLAIMS ACT
(Violation of 31 U.S.C. § 3729(a)(1)(A))

374. All paragraphs of this Complaint are realleged and expressly adopted and
incorporated as if fully set forth herein again.

375. This is a claim brought by Relators and the United States to recover treble
damages, civil penalties and the cost of this action, under the Federal False Claims Act, 31
U.S.C. § 3730 for Defendants’ violations of 31 U.S.C. § 3729 et seq.

376. The Federal False Claims Act, 31U.S.C.§ 3729(a)(I)(A), provides:

Liability for certain acts. Any person who--

(A) knowingly presents, or causes to be presented a false or fraudulent claim

for payment or approval ....

Id.
377. By virtue of the above-described acts, including the unreasonable, not medically

indicated and medically unnecessary surgeries and the fabricated medical records, among

others, since May 2011, Defendant Sanford knowingly presented, or caused to be presented,

100
false or fraudulent claims for payment or approval, and continue to cause to be submitted false
or fraudulent claims for payment or approval, directly or indirectly, to officers, employees or
agents of the United States, in violation of 31 U.S.C. § 3729(a)(I)(A).

378. In addition, since May 2011, Defendants Asfora and Medical Designs have
knowingly caused to be presented false or fraudulent claims for payment or approval, and
continue to do so, directly or indirectly to officers, employees or agents of the United States in
violation of 31 U.S.C. § 3729(a)(I)(A).

379. In addition, the AKS, 42 U.S.C. § 1320a-7b(b)(2)(B), prohibits the solicitation
or receipt of any remuneration (including kickbacks, bribes or rebates) directly or indirectly,
overtly or covertly, in cash or in kind in return for the furnishing of any medical care or
services for which payment may be made in whole or in part under any public assistance
program. Compliance with the AKS is an express condition of eligibility and payment of a
claims submission for reimbursement under Medicare.

380. By engaging in the fraudulent and illegal practices and conduct alleged herein,
including but not limited to the relationship between Dr. Asfora and his PODs and the misuse,
overuse and medically unnecessary procedures those relationships result in, among other
things, Dr. Asfora and Medical Designs violated the AKS.

381. Defendant Sanford knew about this relationship and its consequences, including
medically unnecessary procedures and patient harm, and it allowed it to continue, protected
and encouraged it, allowed it to flourish and it continues to benefit therefrom.

382. Defendants’ material violations of the AKS led to the presentation to Medicare

and its agents’ claims for devices and procedures unlawfully tainted by Dr. Asfora’s conflicted

101
relationship, who was paid kickbacks for every Medical Designs device which he implanted
and then presented those tainted claims to Medicare and other government payers.

383. Sanford and Dr. Asfora also caused the submission of false claims for the off-
label use of the Bullet Cages for non-lumbar use or for more than two adjacent levels as
indicated in the FDA approval, as detailed above.

384. Defendants also knowingly presented or caused the submission of false or
fraudulent claims for Physicians Assistants for Dr. Asfora’s surgeries in which they never
participated at all or in which they only participated minimally and did not provide meaningful
assistance as assistants-at-surgery.

385. The Defendants intended for all of these claims to be paid by the Federal
Government health care programs, state health care programs, and other government payers.

386. Each of the claims that Defendants submitted or caused to be submitted for each
procedure done on each patient is a separate, false and fraudulent claim.

387. Defendants presented or caused these claims to be presented with actual
knowledge of their falsity, or in deliberate ignorance or reckless disregard that such claims
were false for medical devices and uses that were not approved, were off-label, were used for
medically unnecessary surgeries, were the results of illegal kickbacks and for PAs who did
provide meaningful surgical assistance.

388. For those claims that Defendants submitted or caused to be submitted, it was
foreseeable, and in fact the intended result, that those claims would be paid.

389. Further, at all times relevant to this herein, each Defendant acted withthe requisite
scienter.

390. Such conduct constitutes a violation of the False Claims Act, 31 U.S.C.

102
§ 3729(a)(D.

391. The United States and the State of South Dakota were unaware of the fraud and
fraudulent schemes detailed herein and but for Relators’ disclosure, would not have discovered
it and its true breadth, scope and harm.

392. The fact and amounts of the false or fraudulent claims to the United States was
material. These claims should not have been paid at all by Federal or state health care insurers,
or in the alternative, payments should have been limited since the medical devices were being
used off-label for the manufacturers benefit, since the surgeries were medically unnecessary,
since the PAs did not provide meaningful assistance, and since the claims submitted were the
results of, and were each tainted by, an intentional kickback scheme.

393. As aresult of these false or fraudulent claims submitted or caused to be
submitted by Defendants, the United States Treasury, through Medicare, Medicaid and other
federal and state health care programs’ payments of these claims, has suffered damage in an
amount to be determined at trial, believed to exceed ten millions dollars, plus a civil penalty of
$5,500 to $11,000 for each such false claim presented or caused to be presented by Defendants.

COUNT 2

FALSE CLAIMS ACT
(Violation of 31 U.S.C. § 3729(a)(1)(B))

394. All paragraphs of this Complaint are realleged and expressly adopted and
incorporated as if fully set forth herein again.

395. This is a claim brought by Relators and the United States to recover treble
damages, civil penalties and the cost of this action, under the Federal False Claims Act, 31
U.S.C. § 3730 for Defendants’ violations of 31 U.S.C. § 3729 et seq.

396. The Federal False Claims Act, 31 U.S.C. § 3729(a)(1)(B) provides:

103
Liability for certain acts. Any person who--

(B) knowingly makes, uses, or causes to be made or used, a false record or

statement material to a false or fraudulent claim ...

397. For purposes of obtaining reimbursement or aiding and assisting to obtain
payment or approval of Medicare, Medicaid, or other federal health care programs, Defendants
Sanford and Dr. Asfora made or presented or caused to be made or presented false or
fraudulent records to the United States, knowing these records to be false or fraudulent or
acting with reckless disregard or deliberate ignorance thereof, and it continues to do so, all in
violation of 31 U.S.C. § 3729(a)(1)(B).

398. Also, by virtue of the kickbacks, misrepresentations, fabrications, and
submissions of non-reimbursable claims described above, Defendant knowingly presented or
caused to be presented misleading and false or fraudulent claims for payment or approval to the
Federally funded Medicare Program and other federal and state health care programs and/or
knowingly accomplished these unlawful acts by making, or causing to be made or used, a false
record or statement.

399. The claims Defendant submitted or caused to be submitted failed to disclose the
underlying violation of the AKS and/or affirmatively misrepresented that the clams were made
in compliance with all applicable laws, including the AKS.

400. For those records and/or statements that Defendants made or used or caused
to be made or used, it was foreseeable and in fact the intended result that those statements
and/or records would result in the payment of false reimbursement claims.

401. Further, at all times relevant hereto, Defendants acted with the requisite

scienter.

104
402. Such conduct constitutes a violation of the False Claims Act, 31 U.S.C. §
3729(a)(2).

403. The United States was unaware of the fraud and fraudulent schemes detailed
herein and but for the disclosure by these Relators, would not have discovered it and its true
breadth and scope.

404. In reliance on the false and fraudulent records presented or caused to be
presented by the Defendants, the United States authorized payments to be made which greatly
enriched the Defendants and which damaged the United States Government.

405. These claims should not have been paid at all by Federal or state health care
insurers, or in the alternative, payments should have been limited since the medical devices
were being used as a result of tainted kickbacks, were being used in medically unnecessary
surgeries, and were being used off-label. Defendants were also fabricated the presence and
meaningful assistance of Dr. Asfora’s PAs in surgeries.

406. As aresult of these false or fraudulent claims submitted or caused to be
submitted by Defendants Sanford and Dr. Asfora, the United States paid the claims, resulting
in damages to the United States, in an amount to be determined at trial, plus a civil penalty of

$5,500 to $11,000 for each such false record and/or statement made or used or caused to be

made or used by Defendants.

105
COUNT 3
False Claim Act
(31 U.S.C. § 3729(a))(C))

407. All paragraphs of this Complaint are realleged and expressly adopted and
incorporated as if fully set forth herein again.

408. The Anti-Kickback Statute, 42 U.S.C. § 1320a-7b, prohibits any person from
knowingly and willfully offering or paying any remuneration (including any kickback, bribe,
or rebate) directly or indirectly, overtly or covertly, in cash or in kind, to any person to induce
such person to purchase, order, arrange for, or recommend purchasing or ordering any good,
service, or item for which payment may be made (in whole or in part) under a federal health
care program.

409. The Medicare/Medicaid Self-Referral Statute, 42 U.S.C. § 1395nn et seq.,
prohibits a physician from making a referral that will lead to a claim being submitted for
“designated health services” including those at issue here.

410. Dr. Asfora’s use and misuse of the Bullet Cages and Samba Screws, ordered
from Medical Designs (whether or not through a middle-man) and paid for by Sanford Health,
with kickbacks back to Dr. Asfora, violated both the AKS and the Stark Law.

411. Sanford, Dr. Asfora and Medical Designs knew that each Medicare and
Medicaid provider is required to enter into a provider agreement with the Government (CMS
Form 855A, 855B, or 8551) and that under the terms of those agreements, each Medicare or
Medicaid provider certifies that it will comply with all laws and regulations concerning proper

practices for those providers. One of the laws included in this certification is the Anti-Kickback

Statute, 42 U.S.C. § 1320a-7b(B).

106
412. A Medicare or Medicaid provider’s compliance with the provider agreement is a
condition of participation and a condition of payment under the Medicare and Medicaid
programs.

413. Physicians who receive payments in violation of the Anti-Kickback Statute
violate their certifications and are disqualified from receiving payment as part of the Medicare
and/or Medicaid programs.

414. As aresult of the actions detailed herein and the kickback tainted claims
submitted or caused to be submitted by Sanford, it became ineligible to receive payment under
the Medicare and Medicaid programs.

415. It was foreseeable, and indeed intended, and Defendants knew that Dr. Asfora,
ineligible under the Medicare and Medicaid programs, would submit claims for payment to the
Medicare and Medicaid programs for the purchase and use of Medical Designs devices. These
claims by physicians were false, and Defendants caused their submission.

416. As set forth in the preceding paragraphs, Sanford conspired with Dr. Asfora and
Medical Designs in an illegal kickback scheme to defraud the United States by getting false
and/or fraudulent Medicare and Medicaid claims paid in violation of 31 U.S.C. §
3729(a)(1)(C).

417. Sanford, by and through its officers, agents and employees, authorized and
encouraged its various officer agents and employees to take the actions set forth herein.

418. The United States was unaware of the fraud and fraudulent schemes detailed

herein, and but for this disclosure, would not have discovered it and its true breadth and scope.

107
419.  Inreliance on the false and fraudulent records presented or caused to be
presented by Sanford and Dr. Asfora, the United States authorized payments to be made which
greatly enriched Defendants and which damaged the United States Government.

420. These claims should not have been paid at all by Federal or state health care
insurers, or in the alternative, payments should have been limited since the medical devices
were being used as a result of an illegal kickback scheme.

421. Asaresult of these false or fraudulent claims submitted or caused to be
submitted by Defendants, the United States paid the claims, resulting in damages to the United
States, in an amount to be determined at trial, plus a civil penalty of $5,500 to $11,000 for each
such false record and/or statement made or used or caused to be made or used by Defendants.

COUNT 4
Violations of the Federal False Claims Act, 31 U.S.C. § 3729(a)(1)(G)

422. All paragraphs of this Complaint are realleged and expressly adopted and
incorporated as if fully set forth herein again.

423. This is a claim brought by Relators and the United States to recover treble
damages, civil penalties and the cost of this action, under the Federal False Claims Act, 31
U.S.C. § 3730, for Defendant’s violations of 31U.S.C. § 3729 et seq.

424. The Federal False Claims Act, 31 U.S.C. § 3729(a)(1)(G), provides:

Liability for certain acts. Any person who--

(G) knowingly makes, uses, or causes to be made or used, a false record or

statement material to an obligation to pay or transmit money or property to

the Government, or knowingly conceals or knowingly and improperly

avoids or decreases an obligation to pay or transmit money or property to
the Government ...

Id. The term “obligation” means:

an established duty, whether or not fixed, arising from an express or
implied contractual, grantor-grantee, or licensor-licensee relationship,
108
form a fee-based or similar relationship, from statute or regulation, or
from the retention of any overpayment ...

31 U.S.C. § 3729(b)(3).

425. By virtue of the above-described acts, among others, Defendants knowingly
made, used, or caused to be made or used false records or statements, and continue to do so, in
violation of 31U.S.C. § 3729(a)()(G).

426. Relators, and others as detailed herein, informed Defendant Sanford of the
various claims alleged herein, but Sanford never took the required and appropriate steps to
cease the fraudulent conduct, satisfy the obligations owed to the United States, refund or return
such overpayments, and to inform Medicare of the overbilling, and it instead continues to
retain the same without proper notice and reimbursement to the Government.

427. As aresult of Defendant's violations of 31 U.S.C. § 3729 (a) )(G), the United
States has suffered substantial losses in an amount that exceeds tens of millions of dollars,
and therefore is entitled to treble damages under the False Claims Act, in an amount to be
determined at trial, plus a civil penalty of $5,500 to $11,000 for each claim.

PRAYER FOR RELIEF

WHEREFORE, Relators pray, on behalf of the United States and themselves, that on
final trial of this case, judgment be entered in favor the United States and against Defendants as
follows:

A. On the First Cause of Action under the False Claims Act, for the amount of the
United States’ damages, multiplied as required by law and for such civil penalties as are

allowed by law, including, but not limited to, statutory penalties for each violation, attorney’s

fees and costs;

109
B. On the Second Cause of Action under the False Claims Act, for the amount of
the United States’ damages, multiplied as required by law and for such civil penalties as are
allowed by law, including, but not limited to, statutory penalties for each violation, attorney’s
fees and costs;

C. On the Third Cause of Action under the False Claims Act, for the amount of the
United States’ damages, multiplied as required by law and for such civil penalties as are
allowed by law, including, but not limited to, statutory penalties for each violation, attorney’s
fees and costs;

D. On the Fourth Cause of Action under the False Claims Act, for the amount of
the United States’ damages, multiplied as required by law and for such civil penalties as are
allowed by law, including, but not limited to, statutory penalties for each violation, attorney’s
fees and costs;

E. For the costs of this action, prejudgment interest, interest on the judgment,
attorney’s fees and for any other and further relief to which Plaintiff, the United States and
Relators may be justly entitled; and

F, That Relators be awarded the maximum amount allowed as a Relators’ Share

pursuant to §3730(d) of the federal False Claims Act.

110
JURY DEMAND

Pursuant to Federal Rule of Civil Procedure 38. RELATORS hereby demand trial by

jury.

Dated: August 11. 2016

Ll

\enetin LS

Veronica Nannis; vnannis@jellaw.com
Jay P. Holland; jholland@jallaw.com
6404 Ivy Lane, Suite 400

Greenbelt. MD 20770

 

Tel: (301) 220-2200

(pro hac vice admission to be applied for)
Counsel for Relators

Keel (a

Robert Anderson. Esq.. Bar €

May, Adam. Gerdes & T ee aE LLLP
503.8. Pierre Street

Pierre, SD 57501

Phone: 605- 224- 8803

L ‘ocal ¢ counsel for Relators | 8
